Exhibit 10.22
Execution Version


INFORMATION IN THIS EXHIBIT IDENTIFIED BY [*] IS CONFIDENTIAL AND HAS BEEN
EXCLUDED PURSUANT TO ITEM 601(B)(10)(IV) OF REGULATION S-K BECAUSE IT (I) IS NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO CALIX IF PUBLICLY
DISCLOSED.







--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
Dated as of January 27, 2020



--------------------------------------------------------------------------------

CALIX, INC.,
and
CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME JOINED HERETO,
as Borrowers
BANK OF AMERICA, N.A.,
as Agent



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,
as Sole Lead Arranger and Sole Bookrunner

--------------------------------------------------------------------------------

















US-DOCS\112377252.8

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




Section 1.


DEFINITIONS; RULES OF CONSTRUCTION
2


 
 
 
1.1


Definitions
2


1.2


Accounting Terms
28


1.3


Uniform Commercial Code
29


1.4


Certain Matters of Construction
29


1.5


LIBOR Amendment
29


 
 
 
Section 2.


CREDIT FACILITIES
30


 
 
 
2.1


Loan Commitments
30


2.2


Letter of Credit Facility
32


 
 
 
Section 3.


INTEREST, FEES AND CHARGES
34


 
 
 
3.1


Interest
34


3.2


Fees
35


3.3


Computation of Interest, Fees, Yield Protection
35


3.4


Reimbursement Obligations
36


3.5


Illegality
36


3.6


Inability to Determine Rates
36


3.7


Increased Costs; Capital Adequacy
37


3.8


Mitigation
38


3.9


Funding Losses
38


3.10


Maximum Interest
38


 
 
 
Section 4.


LOAN ADMINISTRATION
38


 
 
 
4.1


Manner of Borrowing and Funding Loans
38


4.2


Defaulting Lender
40


4.3


Number and Amount of LIBOR Loans; Determination of Rate
40


4.4


Borrower Agent
40


4.5


One Obligation
41


4.6


Effect of Termination
41


 
 
 
Section 5.


PAYMENTS
41


 
 
 
5.1


General Payment Provisions
41


5.2


Repayment of Loans
41


5.3


Payment of Other Obligations
41


5.4


Marshaling; Payments Set Aside
41


5.5


Application and Allocation of Payments
42


5.6


Dominion Account
42


5.7


Account Stated
43


5.8


Taxes
43


5.9


Lender Tax Information
44


5.10


Nature and Extent of Each Borrower’s Liability
46


 
 
 
Section 6.


CONDITIONS PRECEDENT
48


 
 
 



-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




6.1


Conditions Precedent to Initial Loans
48


6.2


Conditions Precedent to All Credit Extensions
49


 
 
 
Section 7.


COLLATERAL
49


 
 
 
7.1


Grant of Security Interest
49


7.2


Lien on Deposit Accounts; Cash Collateral
50


7.3


Reserved
50


7.4


Other Collateral
51


7.5


Limitations
51


7.6


Further Assurances
51


7.7


Foreign Subsidiary Stock
51


 
 
 
Section 8.


COLLATERAL ADMINISTRATION
51


 
 
 
8.1


Borrowing Base Reports
51


8.2


Accounts
51


8.3


Inventory
52


8.4


Equipment
53


8.5


Deposit Accounts
53


8.6


General Provisions
53


8.7


Power of Attorney
54


 
 
 
Section 9.


REPRESENTATIONS AND WARRANTIES
55


 
 
 
9.1


General Representations and Warranties
55


9.2


Complete Disclosure
59


 
 
 
Section 10.


COVENANTS AND CONTINUING AGREEMENTS
60


 
 
 
10.1


Affirmative Covenants
60


10.2


Negative Covenants
63


10.3


Financial Covenants
67


 
 
 
Section 11.


EVENTS OF DEFAULT; REMEDIES ON DEFAULT
68


 
 
 
11.1


Events of Default
68


11.2


Remedies upon Default
69


11.3


License
70


11.4


Setoff
70


11.5


Remedies Cumulative; No Waiver
70


 
 
 
Section 12.


AGENT
71


 
 
 
12.1


Appointment, Authority and Duties of Agent
71


12.2


Agreements Regarding Collateral and Borrower Materials
72


12.3


Reliance By Agent
72


12.4


Action Upon Default
72


12.5


Ratable Sharing
73


12.6


Indemnification
73


12.7


Limitation on Responsibilities of Agent
73





-ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




12.8


Successor Agent and Co-Agents
74


12.9


Due Diligence and Non-Reliance
74


12.10


Remittance of Payments and Collections
74


12.11


Individual Capacities
75


12.12


Titles
75


12.13


Certain ERISA Matters
75


12.14


Bank Product Providers
76


12.15


No Third Party Beneficiaries
76


 
 
 
Section 13.


BENEFIT OF AGREEMENT; ASSIGNMENTS
76


 
 
 
13.1


Successors and Assigns
76


13.2


Participations
76


13.3


Assignments
77


13.4


Replacement of Certain Lenders
78


 
 
 
Section 14.


MISCELLANEOUS
78


 
 
 
14.1


Consents, Amendments and Waivers
78


14.2


Indemnity
79


14.3


Notices and Communications
79


14.4


Performance of Borrowers’ Obligations
80


14.5


Credit Inquiries
81


14.6


Severability
81


14.7


Cumulative Effect; Conflict of Terms
81


14.8


Counterparts; Execution
81


14.9


Entire Agreement
81


14.10


Relationship with Lenders
81


14.11


No Advisory or Fiduciary Responsibility
81


14.12


Confidentiality
82


14.13


Reserved
82


14.14


GOVERNING LAW
82


14.15


Consent to Forum; Bail-In of EEA Financial Institutions
82


14.16


Waivers by Borrowers
83


14.17


Patriot Act Notice
84


14.18


NO ORAL AGREEMENT
84


14.19


Agreement Regarding any Supported QFCs
84







-iii-

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibit A
Assignment

Exhibit B
Assignment Notice

Exhibit C
Borrowing Base Report

Exhibit D
Compliance Certificate



Schedule 1.1
Commitments of Lenders

Schedule 8.5
Deposit Accounts

Schedule 8.6.1
Business Locations

Schedule 9.1.4
Names and Capital Structure

Schedule 9.1.5
Real Estate in Special Flood Hazard Zone

Schedule 9.1.11
Patents, Trademarks, Copyrights and Licenses

Schedule 9.1.14
Environmental Matters

Schedule 9.1.15
Restrictive Agreements

Schedule 9.1.16
Litigation

Schedule 9.1.18
Pension Plans

Schedule 9.1.20
Labor Contracts

Schedule 10.2.2
Existing Liens

Schedule 10.2.17
Existing Affiliate Transactions







-iv-

--------------------------------------------------------------------------------






LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT is dated as of January 27, 2020, by and among
CALIX, INC., a Delaware corporation (“Calix”; and together with any other party
joined hereto as a Borrower, individually, a “Borrower” and collectively, the
“Borrowers”), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association
(“Bank of America”), as agent for the Lenders (in such capacity, “Agent”).
R E C I T A L S:
WHEREAS, Borrowers have requested that Agent and Lenders provide a credit
facility to Borrowers to finance their mutual and collective business
enterprise;
WHEREAS, Agent and Lenders are willing to provide the credit facility on the
terms and conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
Section 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1    Definitions. As used herein, the following terms have the meanings set
forth below:
Account Debtor Approved Countries: (a) the United States, (b) Australia, (c)
Canada, (d) any member state of the European Union as of April 30, 2004, (e)
Hong Kong, (f) New Zealand, (g) Norway, (h) Singapore, and (i) Switzerland, in
each case, together with any state or province or territory thereof (as
applicable); provided, except with respect to the United States, that during the
continuance of a Trigger Period, Lender may, in its Permitted Discretion as a
condition to such jurisdiction remaining an Account Debtor Approved Country,
require that the Borrowers provide local law security documentation in respect
of Accounts of Account Debtors organized outside of the jurisdiction of
organization of the applicable Borrower to ensure that the Lender has a duly
perfected and enforceable Lien to the extent necessary to ensure that the Lender
has the ability to enforce the relevant Borrower’s claim against the applicable
Account Debtor under the applicable law of such jurisdiction
Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, line of business, division or all or substantially
all assets of a Person; (b) record or beneficial ownership of 50% or more of the
Equity Interests of a Person; or (c) merger, consolidation or combination of a
Borrower or Subsidiary with another Person.
Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through intermediaries, Controls, is Controlled by or is under
common Control with the specified Person.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates and
Agent Professionals.
Agent Professionals: attorneys, accountants, appraisers, auditors, advisors,
agents, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals, experts and representatives
retained or used by Agent in connection with the credit facility and other
transactions contemplated by this Agreement.
Agreement Currency: as defined in Section 1.6.


1

--------------------------------------------------------------------------------





Allocable Amount: as defined in Section 5.10.3.
Anti-Terrorism Law: any law applicable to the Borrowers or their Subsidiaries
relating to terrorism or money laundering, including the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person or matter in question, including statutory law, common
law and equitable principles, as well as provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.
Applicable Margin: (a) for the period commencing the Closing Date through and
including the later of (x) June 30, 2020 and (y) the last day of the month in
which the Start Date (as defined in Section 10.3.2) occurs, with respect to (i)
LIBOR Loans, 2.25% and (ii) Base Rate Loans, 1.25%; and (b) so long as the Start
Date has occurred, for the period commencing on the later of (x) July 1, 2020
and (y) the first day of the month occurring immediately after the occurrence of
the Start Date (the “Pricing Grid Commencement Date”), and thereafter, the
margin set forth below, as determined by the Fixed Charge Coverage Ratio
determined as of the most recently ended Fiscal Quarter of the Borrowers for
which a Compliance Certificate and related financial statements have been
delivered:
Level
Fixed Charge Coverage Ratio
Base Rate Loans
LIBOR Loans
I
> 1.50:1.00
0.50%
1.50%
II
> 1.25:1.00 and < 1.50:1.00
0.75%
1.75%
III
< 1.25:1.00
1.00%
2.00%



Margins shall be subject to increase or decrease by Agent on the Pricing Grid
Commencement Date and thereafter on first day of the calendar month following
delivery of the Compliance Certificate and related financial statements for each
Fiscal Quarter end. If Borrowers fail to deliver any Compliance Certificate and
related financial statements when required hereunder, then, at the option of
Agent or Required Lenders, margins shall be determined as if Level III were
applicable until the first day of the calendar month following its receipt.
Approved Fund: any entity (other than a natural person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) owned or Controlled by a Lender or Affiliate of a Lender,
if such entity is engaged in making or investing in commercial loans in its
ordinary course of activities.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition in connection
with a sale-leaseback transaction, synthetic lease or statutory division of a
limited liability company.
Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of Exhibit A or otherwise reasonably satisfactory to Agent.
Availability: the Borrowing Base minus Revolver Usage.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve; (d)
liabilities secured by Liens upon Collateral that are senior to Agent’s Liens
(but imposition of any such reserve shall not waive an Event of Default arising
therefrom); (e) the Dilution Reserve; and (f) additional reserves, in such
amounts and with respect to such matters, as Agent in its Permitted Discretion
may elect to impose from time to time; provided, that so long


2





--------------------------------------------------------------------------------





as no event of default shall have occurred and be continuing, Agent will give
the Borrower Agent not less than three Business Days’ prior written notice of
any reserve being established or materially modified (which notice shall include
a reasonably detailed description of such reserve being established or modified
and may be communicated by electronic mail); provided that such new or modified
reserve shall immediately be implemented for purposes of any Borrowing of Loans
or the issuance of Letters of Credit and no Borrowings of Loans or issuance of
Letters of Credit shall be permitted to the extent such Borrowing or issuance
would result in an Overadvance after giving effect to the reserve in question.
During such three-Business Day period, Agent shall, if requested, discuss any
such reserve or change with the Borrower Agent and the Borrowers may (but shall
not be obligated to) take such action as may be required so that the event,
condition or matter that is the basis for such reserve or change no longer
exists or exists in a manner that would result in the establishment of a lower
reserve or less material change, in each case, in a manner and to the extent
satisfactory to Agent in its Permitted Discretion.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank Product: any of the following products or services extended to a Borrower
or Subsidiary of a Borrower by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) Swaps; (c) commercial credit card and merchant card
services; and (d) supply chain finance, credit insurance, leases and other
treasury management products or services, other than Letters of Credit.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion with respect to Secured Bank Product
Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.00%; provided, that in
no event shall the Base Rate be less than zero (0).
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Beneficial Ownership Certification: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance reasonably satisfactory to Agent.
Beneficial Ownership Regulation: 31 C.F.R. §1010.230
Benefit Plan: any (a) employee benefit plan (as defined in ERISA) subject to
Title I of ERISA, (b) plan (as defined in and subject to Section 4975 of the
Code), or (c) Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such employee benefit plan or plan.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued


3





--------------------------------------------------------------------------------





or assumed as full or partial payment for Property; (b) Capital Leases; (c)
letter of credit reimbursement obligations; and (d) guaranties of any of the
foregoing owing by another Person.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
written information, reports, financial statements and other written materials
delivered by Borrowers hereunder.
Borrowing: Loans made or converted together on the same day, with the same
interest option and, if applicable, Interest Period.
Borrowing Base: on any date of determination, the amount calculated based on the
Borrowing Base Report most recently delivered to the Agent in accordance with
this Agreement and reflected on Agent’s system of record, equal to the lesser
of:
(a)     the aggregate Commitments; or
(b)     the sum of:
(i)     the Investment Grade Accounts Formula Amount; plus
    (ii)     the Non-Investment Grade Accounts Formula Amount; plus
    (iii)     the Inventory Formula Amount, minus
    (iv)     the Availability Reserve.
Notwithstanding the above, the aggregate amount determined under clauses (b)(i)
and (b)(ii) with respect to Accounts owed by Account Debtors located in an
Account Debtor Approved Country (other than the United States or Canada, in each
case, any state, province or territory thereof or the District of Columbia)
shall at no time exceed $2,500,000.
Borrowing Base Report: a report of the Borrowing Base, in form attached as
Exhibit C hereto or otherwise in form and substance reasonably satisfactory to
Agent.
Business Day: any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and California; and if such day relates to a LIBOR
Loan, is a day on which dealings in Dollar deposits are conducted in the London
interbank market.
Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary thereof for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year. Capital Expenditures shall exclude (a) expenditures
for the restoration, repair or replacement of any fixed or capital asset which
was destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by such Person; and (b) the purchase
price paid in respect of (i) any Permitted Acquisition, or (ii) other
Investments permitted by this Agreement or that were consummated prior to the
Closing Date.
Calix: Calix, Inc. a Delaware corporation, and its successors.
Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP subject to Section 1.2.


4





--------------------------------------------------------------------------------





Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds relating thereto.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent’s good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. “Cash Collateralization” has a
correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 12 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights other than customary offset rights of account
holders with respect to accounts holding such financial assets; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.
Change of Control: means at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of thirty-five percent (35%) or more of the
ordinary voting power for the election of directors of Calix represented by the
issued and outstanding Equity Interests of Calix (determined on a fully diluted
basis).
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable and documented attorneys’ fees (limited to
reasonable and documented fees of one primary counsel for all applicable


5





--------------------------------------------------------------------------------





Indemnitees (taken as a whole) and one local counsel for all applicable
Indemnitees (taken as a whole) in each relevant jurisdiction, and, in the case
of a conflict of interest, one additional primary counsel and one additional
local counsel in each relevant jurisdiction, in each case for each group of
similarly situated affected Indemnitees taken as a whole) and Extraordinary
Expenses) at any time (including after Full Payment of the Obligations or
replacement of Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Obligor or other Person, in any way relating to
(a) any Loans, Letters of Credit, Loan Documents, Borrower Materials, Reports or
the use thereof or transactions relating thereto, (b) any action taken or
omitted by any Indemnitee or Obligor in connection with any Loan Documents, (c)
the existence or perfection of any Liens granted under the Loan Documents, or
realization by any Indemnitee upon any Collateral, (d) exercise by any
Indemnitee of any rights or remedies under any Loan Documents or Applicable Law,
or (e) failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all reasonable and documented costs and
expenses of any Indemnitee relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commitment: for any Lender, its obligation to make Loans and to participate in
LC Obligations up to the maximum principal amount shown on Schedule 1.1, as
hereafter modified pursuant to Section 2.1.7 or an Assignment to which it is a
party. “Commitments” means the aggregate amount of all Lenders’ Commitments.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate, in form of Exhibit D or otherwise in form
and substance reasonably satisfactory to Agent, by which Borrowers certify
compliance with Section 10.3.
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profit taxes.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligation”) of another obligor (“primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; or (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto; provided that the term “Contingent Obligation” shall not
include endorsements


6





--------------------------------------------------------------------------------





for collection or deposit, in either case, in the Ordinary Course of Business,
or customary and reasonable indemnity obligations in connection with any
disposition of assets permitted under this Agreement (other than any such
obligations with respect to Borrowed Money).
Control: possession, directly or indirectly, of the power to direct or cause
direction of a Person’s management or policies, whether through the ability to
exercise voting power, by contract or otherwise.
Debt: as applied to any Person, without duplication, (a) all items that would be
included as liabilities on a balance sheet in accordance with GAAP, excluding
trade payables incurred and being paid in the Ordinary Course of Business, but
including Capital Leases; (b) all Contingent Obligations in respect of
obligations of the type described in clauses (a), (c) and (d); (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of a Borrower, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership in which
such Person is a general partner or joint venturer (unless such joint venture is
itself a corporation or limited liability company), unless such Debt is
expressly made non-recourse to such Person.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% plus the interest rate otherwise applicable
thereto.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, that a Lender shall
not be a Defaulting Lender solely by virtue of a Governmental Authority’s
ownership of an equity interest in such Lender or parent company unless the
ownership provides immunity for such Lender from jurisdiction of courts within
the United States or from enforcement of judgments or writs of attachment on its
assets, or permits such Lender or Governmental Authority to repudiate or
otherwise to reject such Lender’s agreements.
Deposit Account Control Agreement: control agreement reasonably satisfactory to
Agent executed by an institution maintaining a Deposit Account for an Obligor,
to perfect Agent’s Lien on such account.
Designated Jurisdiction: a country or territory that is the target of a
Sanction.
Dilution Percent: the percent, determined for Borrowers’ most recent trailing
12-month period for which a Borrowing Base Report has been delivered, equal to
(a) bad debt write-downs or write-offs, discounts, returns, promotions, credits,
credit memos and other dilutive items with respect to Accounts, divided by (b)
gross sales.
Dilution Reserve: at any date of determination, an amount equal to one percent
(1.00%) of the Value of Eligible Accounts for each percent or fraction thereof
that the Dilution Percent exceeds five percent (5.00%).


7





--------------------------------------------------------------------------------





Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.
Dollars: lawful money of the United States.
Domestic Subsidiary: a Subsidiary organized under the laws of the United States
or any state or territory thereof or the District of Columbia other than a
Foreign Subsidiary Holding Company.
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.
EBITDA: for any period, the sum of the following determined on a consolidated
basis, without duplication, for the Borrowers and their Subsidiaries in
accordance with GAAP: (a) consolidated net income for such period; plus (b) the
sum of the following, without duplication, to the extent deducted in determining
consolidated net income for such period: (i) income and franchise Taxes; (ii)
consolidated interest expense; (iii) amortization (including the amortization of
intangibles), depreciation and other non cash charges (except to the extent that
such non-cash charges are reserved for cash charges to be taken in the future);
(iv) extraordinary, unusual or non-recurring losses; (v) non-cash equity-based
compensation expenses; (vi) fees, costs and expenses related to the preparation,
negotiation and execution of the Loan Documents; (vii) fees, costs and expenses
related to any issuance or offering of equity interests or any issuance,
amendment, modification or repayment of Debt permitted hereunder; (viii) fees,
costs and expenses related to any Permitted Asset Disposition, Permitted
Acquisition or other Investment permitted hereunder and any restructuring costs
(including severance, relocation and retention expenses), integration costs, and
write-offs of intangibles in connection with any such Permitted Asset
Disposition, Permitted Acquisition or permitted Investment so long as such fees,
costs and expenses do not exceed ten percent (10%) of EBITDA, measured after
giving effect to this clause (vii) for the applicable period of measurement;
(ix) non-cash losses arising from Permitted Asset Dispositions outside the
Ordinary Course of Business; and (x) non-cash losses arising from Swaps or the
early termination or repayment of Swaps or Debt, losses arising from currency
translation and losses arising from purchase accounting adjustments; less (c)
the sum of the following, without duplication, to the extent included in the
determination of consolidated net income for such period: (i) interest income,
(ii) any extraordinary, unusual or non-recurring gains; (iii) non-cash gains
increasing consolidated net income; (iv) non-cash gains arising from Permitted
Asset Dispositions outside the Ordinary Course of Business; and (v) non-cash
gains arising from Swaps or the early termination or repayment of Swaps or Debt,
gains arising from currency translation and gains arising from purchase
accounting adjustments.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


8





--------------------------------------------------------------------------------





Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services and is
payable in Dollars, Euros, Pounds Sterling or Canadian Dollars. Without limiting
the foregoing, unless otherwise approved in writing by Agent, no Account shall
be an Eligible Account if:
(a)     it is unpaid for more than 60 days after the original due date, or more
than 120 days after the original invoice date;
(b)     50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause (a);
(c)     such Account, together with all other Eligible Accounts owing by such
Account Debtor and its Affiliates, exceeds 15% of the aggregate Eligible
Accounts (or, in each case, such other limitation as Agent may establish for any
Account Debtor from time to time in writing);
(d)     it does not conform in any material respect with a covenant or
representation herein;
(e)     it is owing by a creditor or supplier of the applicable Borrower, or the
Account Debtor has disputed liability with respect to such Account, or the
Account Debtor has made any claim with respect to any other Account due from
such Account Debtor to the applicable Borrower, or the Account otherwise is or
may become subject to right of setoff, counterclaim, recoupment, reserve,
defense, chargeback, credit or allowance by the Account Debtor (but
ineligibility shall be limited to the amount thereof);
(f)     an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is the target of any Sanction or any specially designated nationals list
maintained by OFAC; or the Borrower is not able to bring suit or enforce
remedies against the Account Debtor through judicial process;
(g)     the Account Debtor is organized or has its principal offices or assets
outside an Account Debtor Approved Country, unless the Account is supported by a
letter of credit (delivered to and directly drawable by Agent) or credit
insurance satisfactory in all respects to Agent;








9





--------------------------------------------------------------------------------





(h)     it is owing by a Governmental Authority and in the aggregate with all
other Eligible Accounts of such Governmental Authority exceeds $500,000 (or such
grater amount determined by Agent in its Permitted Discretion), unless such
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act or any applicable comparable state law, as applicable;
(i)     it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien other than Permitted Liens;
(j)     the goods giving rise to it have not been delivered to the Account
Debtor, the services giving rise to it have not been accepted by the Account
Debtor, or it otherwise does not represent a final sale, in each case, unless
Agent, the applicable Borrower, and the Account Debtor have entered into an
agreement reasonably acceptable to Agent wherein the Account Debtor acknowledges
that (i) it has title to and has ownership of the goods wherever located, (ii) a
bona fide sale of the goods has occurred, and (iii) it owes payment for such
goods in accordance with invoices from the applicable Borrower (sometimes called
“bill and hold” accounts);
(k)     it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;
(l)    its payment has been extended beyond net 90 day terms or the Account
Debtor has made a partial payment thereunder;
(m)     it arises from a sale to an Affiliate of an Obligor, from a sale on a
cash-on-delivery, bill-and-hold, sale or return, sale on approval, consignment,
or other repurchase or return basis, or from a sale for personal, family or
household purposes, in each case, unless Agent, the applicable Borrower, and the
Account Debtor have entered into an agreement reasonably acceptable to Agent
wherein the Account Debtor acknowledges that (i) it has title to and has
ownership of the goods wherever located, (ii) a bona fide sale of the goods has
occurred, and (iii) it owes payment for such goods in accordance with invoices
from the applicable Borrower;
(n)     it represents a progress billing or retainage, or relates to services
for which a performance, surety or completion bond or similar assurance has been
issued;
(o)     it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof;
(p)    it is denominated in Euros, Pounds Sterling or Canadian Dollars and the
Account Debtors are not instructed pursuant to Section 8.2.5 to pay such
Accounts to a Dominion Account which can accept deposits and collections
denominated in such currency; or
(p)    it is deemed to be ineligible by Agent in its Permitted Discretion.
In calculating delinquent portions of Accounts under clauses (a) and (b), credit
balances more than 90 days old will be excluded.
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund that
satisfies Section 12.13; (b) an assignee approved by Borrower Agent (which
approval shall not be unreasonably withheld or delayed, and shall be deemed
given if no objection is made within five Business Days after notice of the
proposed assignment) and Agent; or (c) during an Event of Default, any Person
(other than a Defaulting Lender, a natural Person or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person) acceptable to Agent in its discretion.


10





--------------------------------------------------------------------------------





Eligible Inventory: Inventory owned by a Borrower. Without limiting the
foregoing, unless otherwise approved by Agent in writing, no Inventory shall be
Eligible Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not perishable, slow moving (as determined in a field exam or
appraisal (in each case acceptable to Agent in its Permitted Discretion)
obtained by Agent from an appraiser or a field examiner satisfactory to Agent in
its Permitted Discretion), obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all standards imposed by any
Governmental Authority; (f) conforms in all material respects with the covenants
and representations herein; (g) is subject to Agent’s duly perfected, first
priority Lien, and no other Lien other than Permitted Liens; (h) is within the
continental United States or Canada, is not in transit except between locations
of Borrowers, and is not consigned to any Person; (i) is not subject to any
warehouse receipt or negotiable Document; (j) is not subject to any License or
other arrangement that restricts such Borrower’s or Agent’s right to dispose of
such Inventory, unless Agent has received an appropriate Lien Waiver; (k) is not
located on leased premises or in the possession of a warehouseman, processor,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established; (l) is reflected in the details of a
current perpetual inventory report; and (m) has not been deemed by Agent to be
ineligible in its Permitted Discretion.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including the Resource Conservation and Recovery Act (42 U.S.C.
§§6991-6991i), Clean Water Act (33 U.S.C. §1251 et seq.) and CERCLA.
Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any possible noncompliance with, investigation of a
possible violation of, litigation relating to, or potential fine or liability
under any Environmental Law, or with respect to any Environmental Release,
environmental pollution or hazardous materials, including any complaint,
summons, citation, order, claim, demand or request for correction, remediation
or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was


11





--------------------------------------------------------------------------------





a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) complete or partial withdrawal of an Obligor or ERISA
Affiliate from a Multiemployer Plan; (d) filing of a notice of intent to
terminate, treatment of a Pension Plan amendment as a termination under Section
4041 or, with respect to a Multiemployer Plan, Section 4041A of ERISA, or
institution of proceedings by the PBGC to terminate a Pension Plan; (e)
determination that a Pension Plan is considered an at-risk plan or that a
Multiemployer Plan is in critical or endangered status under the Code or ERISA;
(f) an event or condition that constitutes grounds under Section 4042 of ERISA
for termination of, or appointment of a trustee to administer, any Pension Plan;
(g) imposition of any liability on an Obligor or ERISA Affiliate under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA; or (h) failure by an Obligor or ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or to make a required contribution to a Multiemployer
Plan.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Event of Default: as defined in Section 11.
Excluded Accounts: (i) escrow accounts and trust accounts; (ii) payroll
accounts; (iii) accounts used for payroll taxes and/or withheld income taxes;
(iv) accounts used for employee wage and benefit payments; (v) accounts pledged
to secure performance (including to secure letters of credit and bank
guarantees) to the extent constituting Permitted Liens; (vi) custodial accounts;
(vii) zero balance accounts, and (vii) accounts established and used solely for
Bank Products to the extent a Lien thereon is prohibited by the applicable
agreement governing such Bank Products accounts.
Excluded Foreign Subsidiary: a Subsidiary of a Borrower that is: (a) a Foreign
Subsidiary; or (b) owned directly or indirectly by a Foreign Subsidiary or by a
Foreign Subsidiary Holding Company, irrespective of whether it is a Domestic
Subsidiary or a Foreign Subsidiary.
Excluded Property: (i) (a) any Equity Interests issued by any Excluded Foreign
Subsidiary, in each case, owned directly by an Obligor, in excess of 65% of the
issued and outstanding Equity Interests of such Subsidiary entitled to vote and
(b) any assets of any Excluded Foreign Subsidiary; (ii) any right, title or
interest in any lease, permit, license or other contractual obligation entered
into by such Obligor, or any franchise to which such Obligor is a party or any
of its rights or interests thereunder, and any property subject to any of the
foregoing, to the extent, but only to the extent, that the grant of a security
interest therein would, under the terms of such lease, permit, license,
contractual obligation, or franchise be prohibited or require the consent of any
person other than such Obligor or any of its Affiliates which consent has not
been obtained as a condition to the creation of such security interest, or which
would be breached or give any party the right to terminate it as a result of the
creation of such security interest, but only, in each case, to the extent, and
only for so long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the UCC; provided that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and such Obligor shall be deemed to
have granted a security interest in, all such rights and interests as if such
provision had never been in effect; (iii) any property now owned or hereafter
acquired by such Obligor that is subject to a Purchase Money Lien or a Capital
Lease, if the contractual obligation pursuant to which such Lien is granted (or
the documentation providing for such Purchase Money Lien or Capital Lease)
prohibits the creation by such Obligor of a Lien on such property or requires
the consent of any person other than such Obligor or any of its Affiliates which
consent has not been obtained as a condition to the creation of any other Lien
on such property; (iv) Equity Interests in any joint venture with a third party
that is not an Affiliate of such Obligor, to the extent a pledge of such Equity
Interests is prohibited by a provision in the documents governing such joint
venture that is not entered into


12





--------------------------------------------------------------------------------





in contemplation of this Agreement; (v) Equity Interests in any Person other
than any wholly-owned Subsidiary, to the extent requiring the consent of one or
more third parties that is not an Affiliate of the Obligors or prohibited by the
terms of any applicable organizational documents or shareholders’ agreement, in
each case, that is not entered into in contemplation of this Agreement; (vi) any
intent-to-use trademark application to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
registrability, validity or enforcement of such application under Applicable
Law; provided that at the time any such application matures into an actual use
application by the applicable Obligor’s receipt of written notification from the
USPTO of its acceptance of either an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act, 15 U.S.C. § 1051, or “Statement Of Use” pursuant
to Section 1(d) of the Lanham Act, 15 U.S.C. § 1051, the Collateral shall
include, and such Obligor shall be deemed to have granted a security interest
in, such actual use application; (vi) any Excluded Accounts; (vii) any motor
vehicles, airplanes, vessels or other assets subject to certificates of title;
(viii) any margin stock; (ix) Letter-of-Credit Rights to the extent not
constituting Supporting Obligations (except to the extent a security interest
therein can be perfected by the filing of a UCC financing statement); (x) any
assets the grant of a security interest in which would be prohibited by
Applicable Law but only, in each case, to the extent, and only for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the UCC; provided that immediately upon the ineffectiveness,
lapse or termination of any such prohibition, the Collateral shall include, and
such Obligor shall be deemed to have granted a security interest in, such assets
as if such provision had never been in effect; and (xi) any Real Estate; (xii)
any assets for which the Agent and Borrower Agent have agreed that the cost of
obtaining a security interest in such assets is excessive in relation to the
value afforded thereby.
Excluded Subsidiary shall mean (a) any Excluded Foreign Subsidiary; (b) any
Subsidiary that is prohibited by applicable law, rule or regulation from
guaranteeing the Obligations; (c) any Subsidiary with respect to which
Guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority, unless such consent, approval,
license or authorization has been received and is in effect (provided that the
Borrowers shall be under no obligation to seek such consent, approval, license
or authorization); (d) any Subsidiary for which the guaranteeing of the
Obligations would result in material adverse tax consequences to the Borrowers
and the Subsidiaries (as determined by the Borrower Agent in good faith); and
(e) any other Subsidiary with respect to which, the Agent and the Borrower Agent
agree that the burden or cost of providing a guarantee of the Obligations is
excessive in relation to the benefits to be obtained by the Lenders therefrom.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a hedging
agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its


13





--------------------------------------------------------------------------------





assignor immediately prior to such assignment or to the Lender immediately prior
to its change in Lending Office; (c) Taxes attributable to a Recipient’s failure
to comply with Section 5.9; and (d) Taxes imposed pursuant to FATCA.
Extraordinary Expenses: all reasonable and documented costs, expenses or
advances incurred by Agent during a Default or Event of Default or an Obligor’s
Insolvency Proceeding, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any creditor(s) of an
Obligor or any other Person) in any way relating to any Collateral, Agent’s
Liens, Loan Documents, Letters of Credit or Obligations, including any lender
liability or other Claims; (c) exercise of any rights or remedies of Agent in,
or the monitoring by Agent of, any Insolvency Proceeding; (d) settlement or
satisfaction by Agent of taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action by Agent; and (f) negotiation and documentation by
Agent of any modification, waiver, workout, restructuring or forbearance with
respect to any Loan Documents or Obligations. Such reasonable and documented
costs, expenses and advances include transfer fees, Other Taxes, storage fees,
insurance costs, permit fees, utility reservation and standby fees, legal fees
(limited to one primary counsel for the Agent and the Lenders, taken as a whole,
and one local counsel for the Agent and the Lenders, taken as a whole, in each
appropriate jurisdiction, and in the case of a conflict of interest, one
additional counsel for each set of similarly situated affected parties),
appraisal fees, brokers’ and auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses, in each case, that are incurred by Agent.
FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code.
Federal Funds Rate: (a) the weighted average per annum interest rate on
overnight federal funds transactions with members of the Federal Reserve System
on the applicable day (or the preceding Business Day, if the applicable day is
not a Business Day), as published by the Federal Reserve Bank of New York on the
next Business Day; or (b) if the rate is not so published, the average per annum
rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as reasonably determined by Agent;
provided, that in no event shall the Federal Funds Rate be less than zero.
Financial Covenant Trigger Period: the period (a) commencing on any day that (i)
an Event of Default occurs, or (ii) subject to Section 2.1.7, Availability is
less than $5,000,000; and (b) continuing until, during each of the preceding 90
consecutive days, no Event of Default has existed and, subject to Section 2.1.7,
Availability has been more than $5,000,000.
Fiscal Quarter: each period of three (3) months, commencing on the first day of
a Fiscal Year.
Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recently completed four Fiscal Quarter
period for which a Compliance Certificate and related financial statements have
been delivered, of (a) EBITDA minus Capital Expenditures (except


14





--------------------------------------------------------------------------------





those financed with Borrowed Money other than Loans) and cash income taxes paid,
to (b) Fixed Charges. For purposes of determining the Fixed Charge Coverage
Ratio as of September 30, 2019, December 31, 2019 and March 31, 2020, each of
the foregoing items shall be determined for the period commencing July 1, 2019
through the last day of the Fiscal Quarter then being tested.
Fixed Charges: the sum of cash interest expense (other than payment-in-kind),
scheduled principal payments made on Borrowed Money other than Loans, and
Distributions made by Calix.
FLSA: the Fair Labor Standards Act of 1938.
Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary which is not a Domestic Subsidiary.
Foreign Subsidiary Holding Company: any direct or indirect Subsidiary of a
Borrower, all or substantially all of the assets of which consist of, directly
or indirectly, the Equity Interests in one or more Foreign Subsidiaries and any
of such Foreign Subsidiaries’ Subsidiaries.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations, (a) the full and indefeasible
cash payment thereof (other than contingent obligations not then due and payable
or for which a claim has not yet been made and other than obligations in respect
of any Secured Bank Product Obligations to the extent such Secured Bank Product
Obligations have been Cash Collateralized or the applicable Secured Bank Product
Provider and Obligor have made other arrangements reasonably acceptable to the
applicable Secured Bank Product Provider), including any interest, fees and
other charges accruing during an Insolvency Proceeding (whether or not allowed
in the proceeding); and (b) if such Obligations are LC Obligations, Cash
Collateralization thereof (or delivery of a standby letter of credit reasonably
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). No Loans shall be deemed to have been paid in full unless all
Commitments related to such Loans are terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).


15





--------------------------------------------------------------------------------





Guarantor Payment: as defined in Section 5.10.3.
Guarantors: Each Person that guarantees payment or performance of Obligations.
For the avoidance of doubt, no Foreign Subsidiary or Foreign Subsidiary Holding
Company shall be a Guarantor.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of any obligation of any Obligor under this Agreement or any
Security Agreement; and (b) to the extent not otherwise described in clause (a),
Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees and Issuing Bank Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Inventory Formula Amount: (i) at all times prior to the receipt by Agent of an
appraisal conducted by an appraiser and in form and substance satisfactory to
Agent in its Permitted Discretion, the lesser of (a) $6,500,000; and (b) 25% of
the Value of Eligible Inventory, and (ii) upon and at all times after receipt by
Agent of such appraisal, the least of (a) $15,000,000, (b) 60% of the Value of
Eligible Inventory, (c) 85% of the NOLV Percentage of the Value of Eligible
Inventory and (d) the sum of (i) Non-Investment Grade Accounts Formula Amount
and (ii) Investment Grade Accounts Formula Amount.
Inventory Reserve: reserves established by Agent in its Permitted Discretion to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.
Investment: (i) loans or advances of money to any Person; (ii) an Acquisition,
an acquisition of record or beneficial ownership of any Equity Interests of a
Person, or (iii) an advance or capital contribution to or other investment in a
Person.


16





--------------------------------------------------------------------------------





IRS: the United States Internal Revenue Service.
Investment Grade Accounts Formula Amount: 90% of the Value of Investment Grade
Eligible Accounts.
Investment Grade Eligible Accounts: Eligible Accounts owing from any Account
Debtor so long as such Account Debtor maintains a credit rating of at least BBB-
or higher by S&P or Baa3 or higher by Moody’s.
Issuing Bank: Bank of America (including any Lending Office of Bank of America),
or any replacement issuer appointed pursuant to Section 2.2.4.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents, advisors and attorneys.
Judgment Currency: as defined in Section 1.6.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Agent.
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.2 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
form of the Letter of Credit are reasonably satisfactory to Agent and Issuing
Bank.
LC Documents: all documents, instruments and agreements (including requests and
applications) delivered by any Borrower to Issuing Bank or Agent in connection
with a Letter of Credit.
LC Obligations: the sum of (a) all amounts owing by Borrower for draws under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.
LC Request: a request by Borrower Agent for issuance of a Letter of Credit in
form and substance reasonably satisfactory to Agent and Issuing Bank.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents, advisors and attorneys.
Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans or Protective Advances) and any Person who hereafter
becomes a “Lender” pursuant to an Assignment, including any Lending Office of
the foregoing.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance, indemnity, reimbursement agreement or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower.
Letter of Credit Subline: $10,000,000.


17





--------------------------------------------------------------------------------





LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
interbank offered rate, as published on the applicable Reuters screen page (or
other commercially available source for such rate designated by Agent from time
to time); provided, that any comparable or successor rate shall be applied by
Agent, if administratively feasible, in a manner consistent with market
practice; and provided further, that in no event shall LIBOR be less than zero
(0).
LIBOR Loan: a Loan that bears interest based on LIBOR.
LIBOR Screen Rate: as defined in Section 1.5.
LIBOR Successor Rate: as defined in Section 1.5.
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to this Agreement, including changes to
Base Rate, Interest Period, timing and frequency of determining rates and
payments of interest and other administrative matters as may be appropriate, in
Agent’s reasonable discretion, to reflect the adoption of such LIBOR Successor
Rate and to permit its administration by Agent in a manner substantially
consistent with market practice (or, if Agent reasonably determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as Agent determines in
consultation with Borrower Agent).
License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: an interest in Property securing an obligation or claim, including any
lien, security interest, pledge, hypothecation, assignment, trust, reservation,
assessment right, encroachment, easement, right-of-way, covenant, condition,
restriction, lease, or other title exception or encumbrance.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and allows
Agent to enter the premises and remove, store and dispose of Collateral; (b) for
any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver Collateral to Agent upon
request; (c) for any Collateral held by a repairman, mechanic or bailee, such
Person acknowledges Agent’s Lien, waives or subordinates any Lien it may have on
the Collateral, and agrees to deliver Collateral to Agent upon request; and (d)
for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the License in such Intellectual Property, whether or not a
default exists under any applicable License.
Liquidity: unrestricted cash and Cash Equivalents of the Borrowers maintained in
domestic Accounts held at (a) Bank of America, N.A., or its Affiliates, and (b)
from the Closing Date through and including the date that is 180 days (or such
later date as may be agreed by the Agent) after the Closing Date, Silicon Valley
Bank, and, in each case subject to a perfected Lien in favor of Agent.
Loan: a loan made by a Lender under the credit facility established by this
Agreement.


18





--------------------------------------------------------------------------------





Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date or an anniversary
thereof.
Margin Stock: as defined in Regulation U of the Federal Reserve Board of
Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has or could be
reasonably expected to have a material adverse effect on (a) the business,
operations, Properties or condition (financial or otherwise) of the Obligors and
their Subsidiaries, taken as a whole, (b) the enforceability against any Obligor
of any Loan Document to which it is a party; (c) the ability of the Obligors,
taken as a whole, to perform their payment obligations under the Loan Documents;
or (d) the ability of Agent or any Lender to enforce their rights and remedies
under the Loan Documents.
Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract under any securities law applicable to such Person, including
the Securities Act of 1933; (b) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect;
or (c) that relates to Borrowed Money (other than Permitted Purchase Money Debt)
in an aggregate amount of $5,000,000 or more.
Material Debt: Borrowed Money (other than Permitted Purchase Money Debt) having
an aggregate outstanding principal amount in excess of $5,000,000.
Moody’s: Moody’s Investors Service, Inc. or any successor.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Multiple Employer Plan: a Plan with two or more contributing sponsors, including
an Obligor or ERISA Affiliate, at least two of whom are not under common
control, as described in Section 4064 of ERISA.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Subsidiary in cash and Cash Equivalents from such disposition, net of (a)
reasonable and customary costs and expenses actually incurred in connection
therewith, including legal fees and sales commissions; (b) amounts applied to
repayment of Debt secured by a Permitted Lien on the Property sold; (c) income,
transfer or similar taxes paid or reasonably estimated to be payable; (d)
reserves for indemnities and contingent liabilities, until such reserves are no
longer needed; and (e) amounts attributable to non-controlling interest holders
in any non-wholly owned Subsidiary.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
Non-Investment Grade Eligible Accounts Formula Amount: 85% of the Value of
Non-Investment Grade Eligible Accounts.
Non-Investment Grade Eligible Accounts: Eligible Accounts other than Investment
Grade Eligible Accounts.


19





--------------------------------------------------------------------------------





Notice of Borrowing: a request by Borrower Agent for a Borrowing in form and
substance reasonably satisfactory to Agent.
Notice of Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of a Loan as a LIBOR Loan, in form of Exhibit H or otherwise in
form and substance reasonably satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Claims and other
amounts payable by Obligors under Loan Documents, (d) Secured Bank Product
Obligations, and (e) other Debts, obligations and liabilities of any kind owing
by Obligors pursuant to the Loan Documents, in each case whether now existing or
hereafter arising, whether evidenced by a note or other writing, whether allowed
in any Insolvency Proceeding, whether arising from an extension of credit,
issuance of a letter of credit, acceptance, loan, guaranty, indemnification or
otherwise, and whether direct or indirect, absolute or contingent, due or to
become due, primary or secondary, or joint or several; provided, that
Obligations of an Obligor shall not include its Excluded Swap Obligations.
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent with Applicable Law.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each (a) LC Document, fee letter, Lien Waiver, any
subordination agreement, or (b) other note, document, instrument or agreement
(other than this Agreement or a Security Document) now or hereafter delivered by
an Obligor or other Person to Agent or a Lender in connection with this
Agreement and designated by the Borrower Agent as an “Other Agreement”.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).
Overadvance: the amount by which Revolver Usage exceeds the Borrowing Base at
any time.


20





--------------------------------------------------------------------------------





Participant: as defined in Section 13.2.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
Payment Conditions: as to any relevant action contemplated in this Agreement,
the satisfaction of each of the following conditions:
(a)     as of the date of any such action and immediately after giving effect
thereto, no Default or Event of Default has occurred and is continuing;
(b)     as of the date of any such action, the Start Date (as defined in Section
10.3.2) has occurred;
(c)     either:
(i)     subject to Section 2.1.7, Availability (after giving pro forma effect to
such action) during the thirty (30) consecutive day period ending on and
including the date of such action, shall be not less than $7,500,000; or
(ii)     (x) subject to Section 2.1.7, Availability (after giving pro forma
effect to such action) during the thirty (30) consecutive day period ending on
and including the date of such action, shall be not less than $6,500,000 and (y)
the Fixed Charge Coverage Ratio as of the end of the most recently ended
measurement period (as determined pursuant to Section 10.3.2) prior to such
action, determined on a pro forma basis after giving effect to such action,
shall be equal to or greater than 1.00 to 1.00; and
(d)    the Agent shall have received a certificate from a Senior Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereunder.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans (or
Multiemployer Plans, as applicable) set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a Multiple Employer Plan, has made contributions at any time during
the preceding five plan years.
Permitted Acquisition: any Acquisition as long as (a) the Acquisition is
consensual; (b) the assets, business or Person being acquired is useful or
engaged in the business of Borrowers and Subsidiaries; (c) no Debt or Liens are
assumed or incurred, except for Debt and Liens permitted under Sections 10.2.1
and 10.2.2; (d) the Payment Conditions are satisfied with respect thereto; and
(e) Borrowers deliver to Agent, at least 5 Business Days prior to the
Acquisition (or such later date as may be agreed by the Agent), copies of


21





--------------------------------------------------------------------------------





all material agreements relating thereto and a certificate stating that the
Acquisition is a “Permitted Acquisition” and demonstrating compliance with the
foregoing requirements.
Permitted Asset Disposition: an Asset Disposition constituting (a) sale of
Inventory in the Ordinary Course of Business; (b) the abandonment, cancellation,
non-renewal, or discontinuance of the use or maintenance of Intellectual
Property or rights relating thereto in the Ordinary Course of Business; (c)
non-exclusive licenses and sublicenses of Intellectual Property rights in the
Ordinary Course of Business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Borrowers and
their Subsidiaries; (d) leases, subleases, licenses, or sublicenses of real or
personal property granted by the Borrower or any of its Subsidiaries to others,
in each case, in the Ordinary Course of Business not interfering, individually
or in the aggregate, in any material respect with the business of the Borrowers
or any of their Subsidiaries; (e) Investments and Distributions not prohibited
hereunder; (f) any involuntary loss, damage or destruction of property or any
involuntary condemnation, seizure or taking, by exercise of the power of eminent
domain or otherwise, or confiscation or requisition of use of property; (g)
Asset Dispositions of Property to the extent that: (i) such Property is
exchanged for, or credited against the purchase price of, similar replacement
Property; or (ii) the Net Cash Proceeds of such Asset Disposition are promptly
applied to the purchase price of such replacement Property; (h) (i) surrender or
waiver of contractual rights or the settlement or waiver of contractual or
litigation claims in the Ordinary Course of Business; and (ii) the sale, license
or other transfer of Intellectual Property rights in connection with the
settlement or waiver of contractual or litigation claims; provided that such
sale, license or transfer does not materially interfere with the business of the
Borrowers and their Subsidiaries, taken as a whole; (i) termination of licenses,
leases, and other contractual rights in the Ordinary Course of Business, which
does not materially interfere with the conduct of business of the Borrowers and
their Subsidiaries and is not disadvantageous to the rights or remedies of the
Lenders; (j) disposition of worn-out, obsolete, unmerchantable or otherwise
unsalable Inventory or Equipment or Property no longer used or useful in the
business of the Borrowers and their Subsidiaries; (k) compromise or workout of
Accounts that are past due in the Ordinary Course of Business; (l) a disposition
approved in writing by Agent and Required Lenders; or (m) other Asset
Dispositions not otherwise permitted; provided that: (i) at the time of such
Asset Disposition, no Event of Default shall exist or would result from such
Asset Disposition; (ii) such Asset Disposition is made for fair market value and
the consideration received, if any, shall be no less than 75% in cash; provided
that solely for purposes of the foregoing, the following consideration shall be
treated as cash: (x) any consideration arising from the assumption of any
liabilities (other than liabilities that are by their terms subordinated to the
Obligations) so long as the Borrower and the Subsidiaries are fully released
therefrom, and (y) up to $1,000,000 in non-cash consideration; (iii) the
aggregate fair market value of all property disposed of in reliance on this
clause (m) shall not exceed $1,000,000 in any Fiscal Year; and (iv) if such
Asset Disposition under this clause (m) consists of Eligible Accounts or
Eligible Inventory that are included in the Borrowing Base at such time,
Borrower Agent shall deliver an updated Borrowing Base Report reflecting such
Asset Disposition immediately prior to the consummation of such Asset
Disposition.
Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) relating to Swaps permitted hereunder; (c) existing on the
Closing Date, and any extension or renewal thereof that does not increase the
amount of such Contingent Obligation when extended or renewed; (d) incurred in
the Ordinary Course of Business with respect to surety, appeal or performance
bonds, or other similar obligations; (e) arising from customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder; (f) arising under the Loan Documents; (g) in respect of obligations
or liabilities of any other Obligor permitted hereunder; or (h) in an aggregate
amount of $1,000,000 or less at any time.


22





--------------------------------------------------------------------------------





Permitted Discretion: a determination made in good faith, using commercially
reasonable business judgment (from the perspective of a secured, asset-based
lender).
Permitted Distribution: (a) Distributions in the form of Equity Interests, (b)
repurchases of Equity Interests in the Borrower deemed to occur upon exercise of
stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants, (c) payments made or expected to be
made by any Borrower in respect of withholding or similar Taxes payable by any
future, present, or former employee, director, manager, or consultant, and any
repurchases of Equity Interests in consideration of such payments, including
deemed repurchases in connection with the exercise of stock options or the
vesting of restricted stock, (d) cash payments in lieu of fractional shares in
connection with the exercise of warrants, options, or other securities,
convertible or exchangeable for Equity Interests of any Borrower and (e) other
Distributions so long as the Payment Conditions are satisfied with respect to
each such Distribution made under this clause (e).
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not exceed $5,000,000 at any time.
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.
Plan: any Benefit Plan maintained for employees of an Obligor or ERISA
Affiliate, or to which an Obligor or ERISA Affiliate is required to contribute
on behalf of its employees.
Platform: as defined in Section 14.3.3.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Commitment by the
aggregate outstanding Commitments; or (b) following termination of the
Commitments, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been paid in full and/or Cash Collateralized, by dividing such
Lender’s and its Affiliates’ remaining Obligations by the aggregate remaining
Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; and (d)
no Lien is imposed on the Eligible Accounts or Eligible Inventory then included
in the Borrowing Base, unless bonded and stayed to the satisfaction of Agent.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.


23





--------------------------------------------------------------------------------





Protective Advances: as defined in Section 2.1.6.
PTE: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as amended from time to time.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed or capital assets; (b) Debt (other than the
Obligations) incurred within 90 days before or after acquisition of any fixed or
capital assets, for the purpose of financing any of the purchase price thereof;
and (c) any renewals, extensions or refinancings (but not increases except for
accrued interest, fees and expenses) thereof.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed or capital assets acquired with such Debt and constituting a Capital
Lease or a purchase money security interest under the UCC.
Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: such Debt, when compared to the Debt being extended,
renewed or refinanced, (a) does not have a greater principal amount (except for
the amount of any accrued interest and fees and any fees and expenses incurred
in such refinancing), earlier final maturity or shorter weighted average life,
(b) is subordinated to the Obligations to at least the same extent (if
applicable), (c) has representations, covenants, defaults and other terms, taken
as a whole, not materially less favorable to Borrowers, and (d) has no
additional obligor, guarantor, Lien, or other recourse to any Person or Property
(provided that any Obligor may guaranty and secure the Debt of any other
Obligor).
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (d) or (f).
Reimbursement Date: as defined in Section 2.2.2.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Eligible Inventory or any books and records related thereto or to any Eligible
Accounts, in each case, that are included in the Borrowing Base at such time;
and (b) a reserve at least equal to three months’ rent and other charges payable
to any such Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.


24





--------------------------------------------------------------------------------





Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Commitments; or (b) after termination of the Commitments, the
aggregate outstanding Loans and LC Obligations; provided, that Commitments,
Loans and other Obligations held by a Defaulting Lender and its Affiliates shall
be disregarded in making such calculation, but any related Fronting Exposure
shall be deemed held as a Loan or LC Obligation by the Lender (including in its
capacity as Issuing Bank) that funded the applicable Loan or issued the
applicable Letter of Credit.
Restricted Investment: any Investment by a Borrower or Subsidiary, other than
(a) Investments in Subsidiaries to the extent existing on the Closing Date; (b)
Investments made after the Closing Date by any Obligor in any other Obligor; (c)
Investments made after the Closing Date by any Subsidiary that is not an Obligor
in any other Subsidiary that is not an Obligor; (d) Investments made after the
Closing Date by any Subsidiary that is not an Obligor in any Obligor; (e)
Investments made after the Closing Date by any Obligor in any Subsidiary that is
not an Obligor in an aggregate amount not to exceed $1,000,000 at any one time
outstanding; (f) deposits made in the Ordinary Course of Business to secure the
performance of leases, the payment of rent or other obligations permitted
hereunder; (g) Bank Products permitted hereunder; (h) Investments in the form of
travel advances and relocation and other loans and advances to employees for
reasonable and customary business-related travel, entertainment, relocation, and
analogous ordinary business purposes, and payroll advances in connection with
changes in payroll systems and other advances of payroll payments to employees,
in each case in the Ordinary Course of Business; (i) Investments consisting of
loans to employees to finance the purchase of Equity Interests of the Borrowers
pursuant to employee stock purchase plans or agreements approved by the
Borrowers’ board of directors; (j) Investments consisting of extensions of
credit to the customers of the Borrowers or of any of their Subsidiaries in the
nature of accounts receivable, prepaid royalties, or notes receivable, arising
from the grant of trade credit or licensing activities of such Borrower or such
Subsidiary, in each case in the Ordinary Course of Business; (k) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of litigation,
delinquent obligations of, and other disputes with, customers, suppliers or
other Persons arising in the Ordinary Course of Business (including Investments
received upon foreclosure of any secured customer leases or licenses); (l)
Investments held by a Person acquired in a Permitted Acquisition; provided that
such Investments are held by such Person or are made pursuant to a binding
commitment of such Person in effect as of the date of such Permitted Acquisition
and not acquired or entered into in contemplation of such Permitted Acquisition;
(m) cash and Cash Equivalents; (n) Permitted Acquisitions; (o) Investments
received in connection with any Permitted Asset Disposition; (p) additional
Investments in an aggregate amount not to exceed $1,000,000 at any one time
outstanding; (q) Investments constituting cash collateral for the SVB Letter of
Credit and the SVB Bank Products; and (r) other Investments so long as the
Payment Conditions are satisfied with respect to each such other Investment.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower or other Obligor to incur or repay the
Obligations, to grant Liens on any assets to secure the Obligations, to declare
or make Distributions to a Borrower, or to repay any intercompany Debt to a
Borrower.
Revolver Usage: (a) the aggregate amount of outstanding Loans; plus (b) the
aggregate Stated Amount of outstanding Letters of Credit, except to the extent
Cash Collateralized by Borrowers.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., or any successor.
Sanction: any sanction administered or enforced by the U.S. government
(including OFAC), United Nations Security Council, European Union, U.K.
government or other applicable sanctions authority.


25





--------------------------------------------------------------------------------





Scheduled Unavailability Date: as defined in Section 1.5.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
reasonably satisfactory to Agent, within 10 days following the later of the
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.14.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Documents: the Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.
Senior Officer: the chairman of the board, president, vice president, chief
executive officer, chief financial officer, treasurer or controller of the
applicable Obligor.
Settlement Report: a report summarizing Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).
Spot Rate: the exchange rate, as determined by Agent, that is applicable to
conversion of one currency into another currency, which is (a) the exchange rate
reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent’s principal foreign exchange
trading office for the first currency.
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.


26





--------------------------------------------------------------------------------





Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including maturity, interest, fees, repayment, covenants and subordination)
reasonably satisfactory to Agent.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests).
SVB Bank Products: SVB Credit Card number [*] (and any replacement thereof that
does not increase the amount thereof).
SVB Letter of Credit:    letter of credit # [*] in amount of $627,813.06 issued
by Silicon Valley Bank for the account of Borrower Agent (and any replacement
thereof that does not increase the amount thereof).
Swap: as defined in Section 1a(47) of the Commodity Exchange Act.
Swap Obligations: obligations under an agreement relating to a Swap.
Swap Termination Value: means, in respect of any one or more Swaps, after taking
into account the effect of any legally enforceable netting agreement relating to
such Swaps: (a) for any date on or after the date such Swaps have been closed
out and termination value(s) determined in accordance therewith, such
termination value(s); and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swaps, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swaps (which may
include a Lender or any Affiliate of a Lender).
Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders or repaid by Borrowers.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Termination Date: the earlier of (a) January 27, 2023, (b) the date which is
ninety-one (91) days prior to the maturity of any Material Debt, or (c) such
earlier date on which the Commitments terminate hereunder.
____________________
* Information in this exhibit identified by [*] contain confidential information
that has been excluded pursuant to Item 601(b)(10)(iv) of Regulation S-K because
it (i) is not material and (ii) would likely cause competitive harm to Calix if
publicly disclosed.




27





--------------------------------------------------------------------------------







Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Trigger Period: the period (a) commencing on any day that (i) an Event of
Default occurs, (ii) subject to Section 2.1.7, Availability is less than
$5,000,000 for 5 consecutive days or (iii) subject to Section 2.1.7,
Availability is less than $2,500,000 at any time; and (b) continuing until,
during each of the preceding 90 consecutive days, no Event of Default has
existed and, subject to Section 2.1.7, Availability has been more than
$5,000,000.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Rate: a per annum rate equal to (a) 0.375%, if average daily
Revolver Usage was less than 50% of the Commitments during the preceding
calendar month, or (b) 0.25%, if average daily Revolver Usage was greater than
or equal to 50% of the Commitments during such month.
Upstream Payment: a Distribution by a Subsidiary of a Borrower to a Borrower or
any Guarantor (and, if applicable to other holders of its outstanding Equity
Interests on a pro rata basis).
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.9.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
1.2    Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date and
using the same inventory valuation method and lease accounting treatment as used
in such financial statements. Notwithstanding the foregoing, (x) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded and Indebtedness of the
Borrowers and their Subsidiaries subject thereto shall be deemed to be carried
at 100% of the outstanding principal amount thereof and (y) to the extent that
any change in GAAP after the Closing Date results in leases which are, or would
have been, classified as operating leases under GAAP as it exists on the Closing
Date being classified as Capital Leases under GAAP as so revised, such change in
classification of leases from operating leases to Capital Leases shall be
ignored for purposes of determining compliance with any covenant (including the
computation of any financial covenant) under this Agreement and any of the other
Loan Documents (provided, any financial statements required to be delivered
hereunder shall be required to be delivered in conformity with


28





--------------------------------------------------------------------------------





GAAP, applied on a consistent basis, as in effect from time to time together
with a detailed reconciliation between calculations before and after giving
effect to such change in GAAP).
1.3    Uniform Commercial Code. As used herein, the following terms are defined
in accordance with the UCC in effect in the State of New York on the Closing
Date: “Account,” “Account Debtor,” “Chattel Paper,” “Commercial Tort Claim,”
“Deposit Account,” “Document,” “Equipment,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation.”
1.4    Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
“to” and “until” each mean “to but excluding,” and “through” means “to and
including.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. The word
“or” shall have the inclusive meaning of “and/or”. Section titles appear as a
matter of convenience only and shall not affect the interpretation of any Loan
Document. Unless otherwise indicated, reference to a time of day shall be to the
prevailing time in the Pacific time zone. All references in the Loan Documents
to any (a) laws include all related regulations, interpretations, supplements,
amendments and successor provisions; (b) document, instrument or agreement
include any amendments, waivers and other modifications, extensions or renewals
(to the extent permitted by the Loan Documents); (c) section mean, unless the
context otherwise requires, a section of this Agreement; (d) exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) Person include
successors and assigns; (f) time of day mean time of day at Agent’s notice
address under Section 14.3.1; or (g) discretion of Agent, Issuing Bank or any
Lender mean (except as otherwise specified herein) the reasonable discretion of
such Person exercised at any time. All determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Borrowing Base calculations shall be consistent with historical methods of
calculation. No provision of any Loan Documents shall be construed against any
party by reason of such party having, or being deemed to have, drafted the
provision. Reference to an Obligor’s “knowledge” or similar concept means actual
knowledge of a Senior Officer.
1.5    LIBOR Amendment. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if Agent determines (which determination
shall be conclusive absent manifest error), or Borrower Agent or Required
Lenders notify Agent (with, in the case of the Required Lenders, a copy to
Borrower Agent) that Borrowers or Required Lenders (as applicable) have
determined, that:
(a)    adequate and reasonable means do not exist for ascertaining LIBOR for any
applicable interest period, because the LIBOR quote on the applicable screen
page (or other source) used by Agent to determine LIBOR (“LIBOR Screen Rate”) is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or
(b)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date (“Scheduled Unavailability Date”) after which LIBOR or the LIBOR
Screen Rate will no longer be available or used for determining the interest
rate of loans; or
(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;


29





--------------------------------------------------------------------------------





then, reasonably promptly after such determination or receipt of notice by
Agent, Agent and Borrower Agent may amend this Agreement to replace LIBOR with
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) (“LIBOR Successor Rate”), together
with any proposed LIBOR Successor Rate Conforming Changes and the amendment
shall be effective at 5:00 p.m. on the fifth Business Day after Agent posts the
amendment to all Lenders and Borrowers unless, prior to such time, Required
Lenders notify Agent that they do not accept the amendment. Such amendment shall
provide that the LIBOR Successor Rate cannot be less than zero for the purposes
of this Agreement.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred, Agent
will promptly notify Borrowers and Lenders. Thereafter, (i) the obligation of
Lenders to make or maintain LIBOR Loans shall be suspended (to the extent of the
affected LIBOR Loans or Interest Periods), and (ii) the LIBOR component shall no
longer be used in determining Base Rate. Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan (to the extent of the affected LIBOR Loans or Interest Periods) or,
failing that, will be deemed to have requested a Base Rate Loan.
1.6    Currency Equivalents.
1.6.1.    Calculations. All references in the Loan Documents to Loans, Letters
of Credit, Obligations, Borrowing Base components and other amounts shall be
denominated in Dollars, unless expressly provided otherwise. The Dollar
equivalent of any amounts denominated or reported under a Loan Document in a
currency other than Dollars shall be determined by Agent on a daily basis, based
on the current Spot Rate. Borrowers shall report Value and other Borrowing Base
components to Agent in the currency shown in Borrowers’ financial records (for
all other assets), and unless expressly provided otherwise, shall deliver
financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if an Obligation is funded or
expressly denominated in a currency other than Dollars, Borrowers shall repay
such Obligation in such other currency.
1.6.2.    Judgments. If, in connection with obtaining judgment in any court, it
is necessary to convert a sum from the currency provided under a Loan Document
(“Agreement Currency”) into another currency, the Spot Rate shall be used as the
rate of exchange. Notwithstanding any judgment in a currency (“Judgment
Currency”) other than the Agreement Currency, a Borrower shall discharge its
obligation in respect of the sum due under the Loan Document only if, on the
Business Day following Agent’s receipt of the payment in the Judgment Currency,
Agent can use the amount paid to purchase the sum originally due in the
Agreement Currency. If the purchased amount is less than the sum originally due,
Borrowers agree, as a separate obligation and notwithstanding any such judgment,
to indemnify Agent and Lenders against such loss. If the purchased amount is
greater than the sum originally due, Agent shall return the excess amount to the
applicable Borrower (or to the Person legally entitled thereto).
SECTION 2.    CREDIT FACILITIES
2.1    Loan Commitments
2.1.1.    Commitments. Each Lender agrees, severally on a Pro Rata basis up to
its Commitment, on the terms set forth herein, to make Loans to Borrowers from
time to time through the Termination Date. The Loans may be repaid and
reborrowed as provided herein. In no event shall Lenders have any obligation to
honor a request for a Loan if Revolver Usage at such time plus the requested
Loan would exceed the Borrowing Base.
2.1.2.    Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its Loans.


30





--------------------------------------------------------------------------------





2.1.3.    Use of Proceeds. The proceeds of Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers and their Subsidiaries, including Investments, Distributions, working
capital and other general corporate purposes. Borrowers shall not, directly or
knowingly indirectly, use any Letter of Credit or Loan proceeds, nor use, lend,
contribute or otherwise make available any Letter of Credit or Loan proceeds to
any Subsidiary, (i) to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of issuance of the Letter of
Credit or funding of the Loan, is the target of any Sanction; or (ii) in any
manner that would result in a violation in any material respect of a Sanction
applicable to any party hereto.
2.1.4.    Voluntary Reduction or Termination. Upon at least 10 Business Days’
prior written notice to Agent at any time, Borrowers may terminate or reduce the
Commitments. Each reduction shall be in an increment of $1,000,000, and shall be
specified in the notice. Any notice of termination or reduction by Borrowers
shall be irrevocable; provided that any such notice may be conditioned upon the
occurrence of a refinancing or receipt of proceeds of Debt or Equity Interests.
2.1.5.    Overadvances. Any Overadvance shall be repaid by Borrowers upon demand
by Agent, and shall constitute an Obligation secured by the Collateral, entitled
to all benefits of the Loan Documents. Agent may in its Permitted Discretion
require Lenders to fund requests from the Borrowers or from the Agent for Base
Rate Loans that cause or constitute an Overadvance and to forbear from requiring
Borrowers to cure an Overadvance, as long as the total Overadvance does not
exceed 10% of the Borrowing Base and does not continue for more than 30
consecutive days without the consent of Required Lenders. In no event shall
Loans be required that would cause Revolver Usage to exceed the aggregate
Commitments. No funding or sufferance of an Overadvance shall constitute a
waiver by Agent or Lenders of the Event of Default caused thereby.
2.1.6.    Protective Advances. Agent shall be authorized, in its Permitted
Discretion, at any time that any condition in Section 6 is not satisfied, to
make Base Rate Loans (“Protective Advances”) (a) up to an aggregate amount of
$3,500,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectability or
repayment of Obligations, as long as such Loans do not cause Revolver Usage to
exceed the aggregate Commitments; or (b) to pay any other amounts chargeable to
Obligors under any Loan Documents, including interest, costs, fees and expenses.
Lenders shall participate on a Pro Rata basis in Protective Advances outstanding
from time to time. Required Lenders may at any time revoke Agent’s authority to
make further Protective Advances under clause (a) by written notice to Agent.
Absent such revocation, Agent’s determination that funding of a Protective
Advance is appropriate shall be conclusive. No funding of a Protective Advance
shall constitute a waiver by Agent or Lenders of any Event of Default relating
thereto.
2.1.7.    Increase in Commitments. Borrowers may request an increase in
Commitments from time to time upon not less than 15 Business Days’ (or such
shorter period as may be acceptable to Agent) notice to Agent, as long as (a)
the requested increase is in a minimum amount of $5,000,000 and is offered on
the same terms as existing Commitments, except for a closing fee specified by
Borrowers and (b) total increases under this Section do not exceed $25,000,000
and no more than 5 increases are made. Agent shall promptly notify Lenders of
the requested increase. Any Lender not responding within 10 days after such
notification of its agreement to provide any portion of such increase shall be
deemed to have declined to provide such increase. To the extent the existing
Lenders don’t provide the requested increase, additional Commitments may be
provided by any Eligible Assignees; provided that no Lender shall be obligated
to provide any portion of the requested increased Commitment. Total Commitments
shall be increased by the requested amount (or such lesser amount committed by
Lenders and Eligible Assignees) on a date agreed upon by Agent and Borrower
Agent, provided the conditions set forth in Section 6.2 are


31





--------------------------------------------------------------------------------





satisfied at such time. Agent, Borrowers, and the new and existing Lenders shall
execute and deliver such documents and agreements as Agent reasonably deems
appropriate to evidence the increase in and allocations of Commitments. On the
effective date of an increase, the Revolver Usage and other exposures under the
Commitments shall be reallocated among Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of Commitments. Borrowers
agree that as a condition to the effectiveness of any increase in Commitments,
Borrowers, Agent and Lenders shall enter into such amendment as reasonably
requested by Agent to amend the definitions of Trigger Period, Financial
Covenant Trigger Period and Payment Conditions and any other provision in this
Agreement reflecting an Availability threshold to increase such Availability
threshold proportionally to take into account an increased Commitment.
2.2    Letter of Credit Facility
2.2.1.    Issuance of Letters of Credit. Issuing Bank shall issue Letters of
Credit for the account of any Borrower or its Subsidiaries from time to time
until the Termination Date, on the terms set forth herein, including the
following:
(a)    Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days (or such shorter period as may be
agreed by Issuing Bank) prior to the requested date of issuance; (ii) each LC
Condition is satisfied on the requested date of issuance; and (iii) if a
Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Agent and Issuing Bank to eliminate any Fronting
Exposure associated with such Lender. If, in sufficient time to act, Issuing
Bank receives written notice from Agent or Required Lenders that a LC Condition
has not been satisfied, Issuing Bank shall not issue the requested Letter of
Credit. Prior to receipt of any such notice, Issuing Bank shall not be deemed to
have knowledge of any failure of LC Conditions.
(b)    Letters of Credit may be requested by a Borrower to support obligations
constituting lawful corporate purposes of the Borrowers and their Subsidiaries,
including Investments, Distributions, working capital and other general
corporate purposes. Increase, renewal or extension of a Letter of Credit shall
be treated as issuance of a new Letter of Credit, except that Issuing Bank may
require a new LC Application in its discretion.
(c)    Borrowers assume all risks of any beneficiary’s acts, omissions or
misuses of a Letter of Credit. None of Agent, Issuing Bank or any Lender shall
be responsible for the existence, character, quality, quantity, condition,
packing, value or delivery of any goods purported to be represented by any
Documents; any differences or variation in the character, quality, quantity,
condition, packing, value or delivery of any goods from that expressed in any
Documents; the form, validity, sufficiency, accuracy, genuineness or legal
effect of any Documents or of any endorsements thereon; the time, place, manner
or order in which shipment of goods is made; partial, incomplete or failed
shipment of any goods referred to in a Letter of Credit or Documents; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of a
Letter of Credit or proceeds thereof; or any consequences arising from causes
beyond the control of Issuing Bank, Agent or any Lender, including any act or
omission of a Governmental Authority.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in


32





--------------------------------------------------------------------------------





acting, upon any certification, documentation or communication in whatever form
believed by Issuing Bank, in good faith, to be genuine and correct and to have
been signed, sent or made by a proper Person. Issuing Bank may use legal
counsel, accountants and other experts to advise it concerning its obligations,
rights and remedies, and shall be entitled to act (and shall be fully protected
in any action taken in good faith reliance) upon any advice given by such
experts. Issuing Bank may employ agents and attorneys-in-fact in connection with
any matter relating to Letters of Credit or LC Documents, and shall not be
liable for the negligence or misconduct of agents and attorneys-in-fact selected
with reasonable care.
2.2.2.    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same Business Day (the
“Reimbursement Date”), the amount paid by Issuing Bank under such Letter of
Credit, together with interest at the interest rate for Base Rate Loans from the
Reimbursement Date until payment by Borrowers. The obligation of Borrowers to
reimburse Issuing Bank for any payment made under a Letter of Credit shall be
absolute, unconditional, irrevocable, and joint and several, and shall be paid
without regard to any lack of validity or enforceability of any Letter of Credit
or the existence of any claim, setoff, defense or other right that Borrowers may
have at any time against the beneficiary. Whether or not Borrower Agent submits
a Notice of Borrowing, unless Borrower Agent notifies Agent that such payment
will be made through other means, Borrowers shall be deemed to have requested a
Borrowing of Base Rate Loans in an amount necessary to pay all amounts due
Issuing Bank on any Reimbursement Date and each Lender shall fund its Pro Rata
share of such Borrowing whether or not the Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied.
(b)    Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.


33





--------------------------------------------------------------------------------





(d)    No Indemnitee shall be liable to any Obligor, Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of such Indemnitee’s bad faith, gross
negligence or willful misconduct.
2.2.3.    Cash Collateral. At Agent’s or Issuing Bank’s request, Borrowers shall
Cash Collateralize (a) the Fronting Exposure of any Defaulting Lender; and (b)
all outstanding Letters of Credit if an Event of Default exists, the Termination
Date is scheduled to occur within 5 Business Days or the Termination Date
occurs. If Borrowers fail to provide any Cash Collateral as required hereunder,
Lenders may (and shall upon direction of Agent) advance, as Loans, the amount of
Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied).
2.2.4.    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit issued by it prior to such date. A replacement Issuing
Bank may be appointed by written agreement among Agent, Borrower Agent and the
new Issuing Bank.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1    Interest
3.1.1.    Rates and Payment of Interest.
(a)    The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for Base Rate Loans.
(b)    During an Insolvency Proceeding with respect to any Obligor, or during
any other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment), payable on demand.
(c)    Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers, and shall in no event be
less than zero at any time. Interest accrued on the Loans shall be due and
payable in arrears, (i) on the first day of each month; (ii) on any date of
prepayment, with respect to the principal amount being prepaid; and (iii) on the
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the applicable agreements or, if no payment date is
specified, on demand.
3.1.2.    Application of LIBOR to Outstanding Loans.
(a)    Borrowers may elect to convert any portion of Base Rate Loans to, or to
continue any LIBOR Loan at the end of its Interest Period as, a LIBOR Loan.
During any Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a LIBOR
Loan.
(b)    Borrower Agent shall give Agent a Notice of Conversion/Continuation no
later than 11:00 a.m. at least two Business Days before the requested conversion
or continuation date. Promptly after receiving any such notice, Agent shall
notify each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be


34





--------------------------------------------------------------------------------





deemed to be 30 days if not specified). If, at expiration of an Interest Period
for a LIBOR Loan, Borrowers have failed to deliver a Notice of
Conversion/Continuation, the Loan shall convert into a Base Rate Loan. Agent
does not warrant or accept responsibility for, nor shall it have any liability
with respect to, administration, submission or any other matter related to any
rate used in determining LIBOR.
3.1.3.    Interest Periods. Borrowers shall select an interest period (“Interest
Period”) of 30, 60 or 90 days to apply to each LIBOR Loan; provided, that (a)
the Interest Period shall begin on the date the Loan is made or continued as, or
converted into, a LIBOR Loan, and shall expire on the numerically corresponding
day in the calendar month at its end; (b) if any Interest Period begins on a day
for which there is no corresponding day in the calendar month at its end or if
such corresponding day falls after the last Business Day of the ending month,
then the Interest Period shall expire on such month’s last Business Day; and if
any Interest Period would otherwise expire on a day that is not a Business Day,
the period shall expire on the next Business Day; and (c) no Interest Period
shall extend beyond the Termination Date.
3.1.4.    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent reasonably determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date or that any
Interest Period is not available on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make affected LIBOR Loans shall be suspended and no further Loans may be
converted into or continued as such LIBOR Loans.
3.2    Fees
3.2.1.    Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Unused Line Fee Rate times the amount by
which the Commitments exceed the average daily Revolver Usage during any month.
Such fee shall be payable in arrears, on the first day of each month and on the
Termination Date.
3.2.2.    LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Loans times the average daily Stated Amount of Letters of Credit, which fee
shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.
3.2.3.    Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.
3.3    Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.6, 3.7, 3.9 or 5.8, submitted to Borrower Agent
by Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.


35





--------------------------------------------------------------------------------





3.4    Reimbursement Obligations. Borrowers shall reimburse Agent for all
reasonable and documented legal (limited to reasonable and documented fees of
one counsel for Agent and one local counsel for Agent in each relevant
jurisdiction, and, in the case of a conflict of interest, one additional primary
counsel and one additional local counsel in each relevant jurisdiction),
accounting, appraisal, consulting, and other fees and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), any examination
or appraisal with respect to any Obligor or Collateral by Agent’s personnel or a
third party. All such legal, accounting and consulting fees shall be charged to
Borrowers by Agent’s professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction. Borrowers acknowledge that counsel may provide Agent with a benefit
(such as a discount, credit or accommodation for other matters) based on
counsel’s overall relationship with Agent, including fees paid hereunder. If,
for any reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall promptly pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section shall be due within 10 Business
Days following receipt by Borrower Agent of a reasonably detailed invoice.
3.5    Illegality. If any Lender reasonably determines that any Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder, to make,
maintain, issue, fund, participate in, or charge applicable interest or fees
with respect to, any Loan or Letter of Credit, or to determine or charge
interest based on LIBOR, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to Agent, any obligation of such Lender to perform such obligations,
to make, maintain, fund or participate in the Loan or Letter of Credit (or to
charge interest or fees otherwise applicable thereto), or to continue or convert
Loans as LIBOR Loans, shall be suspended until such Lender notifies Agent that
the circumstances giving rise to such determination no longer exist. Upon
delivery of such notice, Borrowers shall prepay the applicable Loan, Cash
Collateralize the applicable LC Obligations or, if applicable, convert LIBOR
Loan(s) of such Lender to Base Rate Loan(s), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain the
LIBOR Loan to such day, or immediately, if such Lender cannot continue to
maintain the LIBOR Loan. Upon any such prepayment or conversion, Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
3.6    Inability to Determine Rates. Unless and until a LIBOR Successor Rate is
implemented in accordance with Section 1.5, Agent will promptly notify Borrower
Agent and Lenders if, in connection with any Loan or request with respect to a
Loan, (a) Agent reasonably determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
Loan amount or Interest Period, or (ii) adequate and reasonable means do not
exist for determining LIBOR for the Loan or Interest Period (including with
respect to calculation of the Base Rate); or (b) Agent or Required Lenders
reasonably determine for any reason that LIBOR for the Interest Period does not
adequately and fairly reflect the cost to Lenders of funding or maintaining the
Loan. Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans
and utilization of the LIBOR component (if affected) in determining Base Rate
shall be suspended until Agent reasonably determines (or is instructed by
Required Lenders) to withdraw the notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for funding, conversion or continuation of
a LIBOR Loan or, failing that, will be deemed to have requested a Base Rate
Loan, and


36





--------------------------------------------------------------------------------





Agent may (or shall upon request by Required Lenders) immediately convert any
affected LIBOR Loan to a Base Rate Loan.
3.7    Increased Costs; Capital Adequacy
3.7.1.    Increased Costs Generally. If any Change in Law shall:
(a)    impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in calculating LIBOR)
or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Excluded Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes, and (iii) Connection Income Taxes) with respect to any Loan,
Letter of Credit, Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
(c)    impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or its Commitment, or converting to or continuing any
interest option for a Loan, or to increase the cost to a Lender or Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by a Lender or Issuing
Bank hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.
3.7.2.    Capital Requirements. If a Lender or Issuing Bank determines that a
Change in Law affecting it or its holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitment,
Loans, Letters of Credit or participations in LC Obligations or Loans, to a
level below that which such Lender, Issuing Bank or holding company could have
achieved but for such Change in Law (taking into consideration its policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amounts as will
compensate it or its holding company for the reduction suffered.
3.7.3.    LIBOR Loan Reserves. If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, Borrowers shall pay additional interest to such Lender on
each LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, that if the Lender notifies Borrowers (with
a copy to Agent) of the additional interest less than 10 Business Days prior to
the interest payment date, then such interest shall be payable 10 Business Days
after Borrowers’ receipt of the notice.
3.7.4.    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs or
reductions suffered more than nine months (plus any period of retroactivity of
the Change in Law


37





--------------------------------------------------------------------------------





giving rise to the demand) prior to the date that the Lender or Issuing Bank
notifies Borrower Agent of the applicable Change in Law and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor.
3.8    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.8, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate or assign its obligations hereunder to a different Lending
Office, if, in the judgment of such Lender, such designation or assignment would
eliminate the need for such notice or eliminate or reduce amounts payable or to
be withheld in the future, would not subject the Lender to any unreimbursed cost
or expense, and would not otherwise be disadvantageous in any material respect
or unlawful. Borrowers shall pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.
3.9    Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required, or (d) a Lender (other than a Defaulting Lender) is required
to assign a LIBOR Loan prior to the end of its Interest Period pursuant to
Section 13.4, then Borrowers shall pay to Agent its customary administrative
charge, and to each Lender all losses, expenses and fees arising from
redeployment of funds or termination of match funding. For purposes of
calculating such amounts, a Lender shall be deemed to have funded a LIBOR Loan
by a matching deposit or other borrowing in the London interbank market for a
comparable amount and period, whether or not the Loan was in fact so funded.
3.10    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread (in equal or unequal parts) the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.    LOAN ADMINISTRATION
4.1    Manner of Borrowing and Funding Loans
4.1.1.    Notice of Borrowing.
(a)    To request Loans, Borrower Agent shall give Agent a Notice of Borrowing
by 11:00 a.m. (i) on the requested funding date, in the case of Base Rate Loans,
and (ii) at least two Business Days prior to the requested funding date, in the
case of LIBOR Loans. Notices received by Agent after such time shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the Borrowing amount, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as a
Base Rate Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the
applicable Interest Period (which shall be deemed to be 30 days if not
specified).
(b)    Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a


38





--------------------------------------------------------------------------------





Base Rate Loan on the due date in the amount due and the Loan proceeds shall be
disbursed as direct payment of such Obligation. In addition, Agent may, at its
option, charge such amount against (a) the Borrowers’ primary operating account
maintained with Agent or any of its Affiliates (as designated by Borrower Agent
to Agent from time to time) and (b) if such primary operating account has
insufficient funds to satisfy such charge or if Borrowers have failed to
designate a primary operating account, from any operating account of the
Borrowers maintained with Agent or any of its Affiliates, and in any case, Agent
shall promptly notify Borrower Agent of any such charge.
(c)    If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment in the account of a Payment Item which
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Loan on the presentation date, in the amount of the Payment Item.
Proceeds of the Loan may be disbursed directly to the account.
4.1.2.    Fundings by Lenders. Except for Swingline Loans, Agent shall endeavor
to notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:00 p.m. on the proposed funding date for a Base Rate Loan or by
3:00 p.m. two Business Days before a proposed funding of a LIBOR Loan. Each
Lender shall fund its Pro Rata share of a Borrowing in immediately available
funds not later than 3:00 p.m. on the requested funding date, unless Agent’s
notice is received after the times provided above, in which case Lender shall
fund by 11:00 a.m. on the next Business Day. Subject to its receipt of such
amounts from Lenders, Agent shall disburse the Borrowing proceeds in a manner
directed by Borrower Agent and acceptable to Agent. Unless Agent receives (in
sufficient time to act) written notice from a Lender that it will not fund its
share of a Borrowing, Agent may assume that such Lender has deposited or
promptly will deposit its share with Agent, and Agent may disburse a
corresponding amount to Borrowers. If a Lender’s share of a Borrowing or of a
settlement under Section 4.1.3(b) is not received by Agent, then Borrowers agree
to repay to Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. Agent, a Lender or Issuing Bank may fulfill its obligations under
Loan Documents through one or more Lending Offices, and this shall not affect
any obligation of Obligors under the Loan Documents or with respect to any
Obligations.
4.1.3.    Swingline Loans; Settlement.
(a)    To fulfill any request for a Base Rate Loan hereunder, Agent may in its
discretion advance Swingline Loans to Borrowers, up to an aggregate outstanding
amount of $3,500,000. Swingline Loans shall constitute Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
settled with or funded by Lenders hereunder.
(b)    Settlement of Loans, including Swingline Loans, among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly, unless the settlement amount is de minimis), on a Pro Rata basis in
accordance with the Settlement Report delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Loans to
Swingline Loans, regardless of any designation by Borrowers or anything herein
to the contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to Agent, in immediately
available funds, within one Business Day after Agent’s request therefor.
Lenders’ obligations to make settlements and to fund participations are
absolute, irrevocable and unconditional, without offset, counterclaim or other
defense, and whether or not the Commitments have terminated, an Overadvance
exists or the conditions in Section 6 are satisfied.
4.1.4.    Notices. If Borrowers request, convert or continue Loans, select
interest rates or transfer funds based on telephonic or electronic instructions
to Agent, Borrowers shall confirm the request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, as applicable.


39





--------------------------------------------------------------------------------





Agent and Lenders are not liable for any loss suffered by a Borrower as a result
of Agent or a Lender acting on its understanding of telephonic or electronic
instructions from a person believed in good faith to be authorized to give
instructions on a Borrower’s behalf.
4.2    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 14.1.1(c).
4.2.2.    Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
4.2.3.    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Commitments shall be reallocated among
Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, or as expressly provided herein with respect
to Bail-In Actions and related matters, no reallocation of Commitments and Loans
to non-Defaulting Lenders or reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document. No Lender shall be responsible for
default by another Lender.
4.3    Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing
of LIBOR Loans when made shall be in a minimum amount of $500,000, plus an
increment of $100,000 in excess thereof. No more than 5 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.
4.4    Borrower Agent. Each Borrower hereby designates Calix (“Borrower Agent”)
as its representative and agent for all purposes under the Loan Documents,
including requests for and receipt of Loans and Letters of Credit, designation
of interest rates, delivery or receipt of communications, delivery of Borrower
Materials, Reports, payment of Obligations, requests for waivers, amendments or
other accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such


40





--------------------------------------------------------------------------------





appointment. Agent and Lenders shall be entitled to rely upon any notice or
communication (including any notice of borrowing) delivered by or to Borrower
Agent on behalf of any Borrower. Each of Agent, Issuing Bank and Lenders shall
have the right, in its discretion, to deal exclusively with Borrower Agent for
all purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, delivery, representation, agreement, action, omission
or undertaking by Borrower Agent shall be binding upon and enforceable against
such Borrower.
4.5    One Obligation. The Loans, LC Obligations and other Obligations
constitute one general joint and several obligation of Borrowers and are secured
by Agent’s Lien on all Collateral.
4.6    Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens if within the 60 days prior to the Full Payment
of the Obligations a Trigger Period existed unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from dishonor or return of any Payment Item previously applied to the
Obligations. Sections 2.2, 3.4, 3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2, this
Section, and each indemnity or waiver given by an Obligor or Lender in any Loan
Document, shall survive any assignment by Agent, Issuing Bank or any Lender of
rights or obligations hereunder, termination of any Commitment, and any
repayment, satisfaction, discharge or Full Payment of any Obligations.
SECTION 5.    PAYMENTS
5.1    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes except as required by Applicable Law, and
in immediately available funds, not later than 12:00 PT on the due date. Any
payment after such time shall be deemed made on the next Business Day. Any
payment of a LIBOR Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9.
5.2    Repayment of Loans. Loans may be prepaid from time to time, without
penalty or premium. Loans shall be due and payable in full on the Termination
Date, unless payment is sooner required hereunder, and any Overadvance or
Protective Advance shall be due and payable as provided in Sections 2.1.5 and
2.1.6.
5.3    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Claims, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, on demand.
5.4    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then
the Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.


41





--------------------------------------------------------------------------------





5.5    Application and Allocation of Payments
5.5.1.    Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its reasonable discretion.
5.5.2.    Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default under Section 11.1(j), or during any
other Event of Default at the discretion of Agent or Required Lenders, monies to
be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(b)    second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Loans and participations that a Defaulting Lender has
failed to settle or fund;
(c)    third, to all amounts owing to Issuing Bank;
(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
(f)    sixth, to Cash Collateralize all LC Obligations;
(g)    seventh, to all Loans, and to Secured Bank Product Obligations
constituting Swap Obligations (including Cash Collateralization thereof) up to
the amount of Reserves existing therefor;
(h)    eighth, to all other Secured Bank Product Obligations; and
(i)    last, to all remaining Obligations.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount of any Secured Bank Product Obligation and
may request a reasonably detailed calculation thereof from a Secured Bank
Product Provider. If the provider fails to deliver the calculation within five
days following request, Agent may assume the amount is zero.
5.5.3.    Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).
5.6    Dominion Account. The ledger balance in the main Dominion Account as of
the end of a Business Day shall be applied to the Obligations at the beginning
of the next Business Day, during any Trigger Period. Any resulting credit
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Default or Event of Default exists.
Dominion Accounts may (but are not required to) be established and maintained
with banks located in (i) London, England with respect to collections of
Accounts denominated in Euro or Pounds Sterling so long as such Dominion
Accounts are


42





--------------------------------------------------------------------------------





subject to a “fixed charge” in favor of Agent under the laws of England and
Wales, and (ii) in any Province in Canada with respect to collections of
Accounts denominated in Canadian Dollars so long as such Dominion Account is
subject to a Lien in favor of Agent under the laws of the applicable Canadian
Province, in each case, subject to documentation in form and substance
reasonably satisfactory to Lender. The foregoing shall not limit the Borrowers’
right to establish and maintain any Dominion Account, for collections in any
currency, in the United States.
5.7    Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries in a loan account shall be presumptive evidence
of the information contained therein. If information in a loan account is
provided to or inspected by or on behalf of a Borrower, the information shall be
conclusive and binding on Borrowers for all purposes absent manifest error,
except to the extent Borrower Agent notifies Agent in writing within 30 days
that specific information is subject to dispute.
5.8    Taxes
5.8.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or an Obligor, then
Agent or such Obligor shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 5.9.
(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall pay the full amount that it determines is to be withheld or
deducted to the relevant Governmental Authority pursuant to the Code, and (ii)
to the extent the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Obligor shall be increased as necessary
so that the Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor, to the extent required by Applicable Law, shall timely pay the full
amount to be withheld or deducted to the relevant Governmental Authority, and
(ii) to the extent the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Obligor shall be increased
as necessary so that the Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made.
5.8.2.    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.
5.8.3.    Tax Indemnification.
(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section;


43





--------------------------------------------------------------------------------





provided, however, that Borrowers shall not have any obligation to indemnify
Agent against any such amount that is incurred due to Agent’s gross negligence
or willful misconduct. Each Borrower shall make payment within 10 Business Days
after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender and Issuing Bank shall make payment
within 10 Business Days after demand for any amount or liability payable under
this Section. A certificate as to the amount of such payment or liability
delivered to any Lender or Issuing Bank by Agent shall be conclusive absent
manifest error.
5.8.4.    Evidence of Payments. As soon as practicable after payment by an
Obligor of any Taxes pursuant to this Section, Borrower Agent shall deliver to
Agent the original or a certified copy of a receipt issued by the appropriate
Governmental Authority evidencing the payment, a copy of any return required by
Applicable Law to report the payment or other evidence of payment reasonably
satisfactory to Agent.
5.8.5.    Treatment of Certain Refunds. If a Recipient determines in its
discretion that it has received a refund of Taxes that were indemnified by
Borrowers or with respect to which a Borrower paid additional amounts pursuant
to this Section, it shall pay the amount of such refund to Borrowers (but only
to the extent of indemnity payments or additional amounts actually paid by
Borrowers with respect to the Taxes giving rise to the refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund). Borrowers shall, upon request by the Recipient, repay
to the Recipient such amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place it in a less
favorable net after-Tax position than it would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall Agent or
any Recipient be required to make its tax returns (or any other information
relating to its taxes that it deems confidential) available to any Obligor or
other Person.
5.9    Lender Tax Information
5.9.1.    Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such


44





--------------------------------------------------------------------------------





documentation (other than documentation described in Sections 5.9.2(a), (b) and
(d)) shall not be required if a Lender reasonably believes delivery of the
documentation would subject it to any material unreimbursed cost or expense or
would materially prejudice its legal or commercial position.
5.9.2.    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BENE establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed copies of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed copies of IRS
Form W-8BENE; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE, a
U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided, that if the Foreign Lender is a partnership and one or more of its
direct or indirect partners is claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request),
executed copies of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent, at the time(s) prescribed by law and otherwise upon reasonable request,
such


45





--------------------------------------------------------------------------------





documentation prescribed by Applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation as may be appropriate for
Borrowers or Agent to comply with their obligations under FATCA and to determine
that such Lender has complied with its obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date
hereof.
5.9.3.    Redelivery of Documentation.. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.
5.10    Nature and Extent of Each Borrower’s Liability
5.10.1.    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document (made in accordance with the terms of the Loan Documents), or any
other document, instrument or agreement to which any Obligor is or may become a
party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section) or any other Loan Document, or any waiver, consent or
indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guaranty for any Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guaranty); (d) the insolvency of any Obligor; (e)
any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent
or any Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of the Obligations.
5.10.2.    Waivers.
(a)    Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower, Agent and Lenders that the provisions of this
Section are of the essence of the transaction contemplated by the Loan Documents
and that, but for such provisions, Agent and Lenders would decline to make Loans
and issue Letters of Credit. Each Borrower acknowledges that its guaranty
pursuant to this Section is necessary to the conduct and promotion of its
business, and can be expected to benefit such business.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section. If, in taking any action
in connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any


46





--------------------------------------------------------------------------------





other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any Applicable Laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had.
Any election of remedies that results in denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives all rights and defenses arising out of an
election of remedies, such as nonjudicial foreclosure with respect to any
security for Obligations, even though that election of remedies destroys such
Borrower’s rights of subrogation against any other Person. Agent may, to the
extent permitted by Applicable Law, bid Obligations, in whole or part, at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations.
5.10.3.    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.
(b)    If any Borrower makes a payment under this Section of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.
(c)    This Section shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section voidable under any applicable fraudulent
transfer or conveyance act). The obligations and undertakings of each Qualified
ECP under this Section shall remain in full force and effect until Full Payment
of all Obligations. Each Obligor intends this Section to constitute, and this
Section shall be deemed to constitute, a guarantee of the obligations of, and a
“keepwell, support or other agreement” for the benefit of, each Obligor for all
purposes of the Commodity Exchange Act.
5.10.4.    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most


47





--------------------------------------------------------------------------------





efficiently and economically. Borrowers’ business is a mutual and collective
enterprise, and the successful operation of each Borrower is dependent upon the
successful performance of the integrated group. Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease administration of the facility, all to their mutual advantage.
Borrowers acknowledge that Agent’s and Lenders’ willingness to extend credit and
to administer the Collateral on a combined basis hereunder is done solely as an
accommodation to Borrowers and at Borrowers’ request.
5.10.5.    Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.
SECTION 6.    CONDITIONS PRECEDENT
6.1    Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has first
been satisfied:
(a)    Each Loan Document shall have been duly executed and delivered to Agent
by each of the signatories thereto.
(b)    Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches of the Obligors reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
(c)    Agent shall have received Borrowers’ draft financial statements for the
period ending December 31, 2019 and such financial statements reflect Borrowers’
achievement of its projected EBITDA for the fourth Fiscal Quarter of 2019.
(d)    Agent shall have received duly executed agreements establishing each
Dominion Account and related lockbox, in form and substance, and with financial
institutions, reasonably satisfactory to Agent.
(e)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a Senior Officer of each Borrower certifying that,
after giving effect to the initial Loans and transactions hereunder on the
Closing Date, (i) such Borrower is Solvent; (ii) no Default or Event of Default
exists; and (iii) the representations and warranties set forth in Section 9 are
true and correct in all material respects (except that any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
true and correct in all respects).
(f)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing.
(g)    Agent shall have received a written opinion of Latham & Watkins LLP, in
form and substance reasonably satisfactory to Agent.
(h)    Agent shall have received copies of the charter documents of each
Obligor, certified by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization. Agent shall


48





--------------------------------------------------------------------------------





have received good standing certificates for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization.
(i)    Agent shall have received copies of policies or certificates of insurance
for the insurance policies carried by Borrowers, all in compliance with the Loan
Documents.
(j)    Each Borrower shall have provided, in form and substance reasonably
satisfactory to Agent and each Lender, all documentation and other information
as Agent or any Lender reasonably requests at least 10 days prior to the Closing
Date in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act and
Beneficial Ownership Regulation. If any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, it shall have provided a
Beneficial Ownership Certification to Agent and Lenders in relation to such
Borrower.
(k)    Agent shall have completed its business, financial and legal due
diligence of Obligors, including a roll-forward of its previous field
examination, with results reasonably satisfactory to Agent.
(l)    No event shall have occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect since December 31, 2019.
(m)    Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date that have been invoiced to the Borrowers at least 3
Business Days prior to the Closing Date.
(n)    Agent shall have received a Borrowing Base Report as of December 31,
2019. Upon giving effect to the initial funding of Loans and issuance of Letters
of Credit, and the payment by Borrowers of all fees and expenses incurred in
connection herewith as well as any payables stretched beyond their customary
payment practices, Liquidity shall be at least $30,000,000, of which at least
$5,000,000 shall consist of Availability.
6.2    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to make any credit extension hereunder (including
funding any Loan, or arranging any Letter of Credit), if the following
conditions are not satisfied on such date and upon giving effect thereto:
(a)    No Default or Event of Default exists;
(b)    The representations and warranties of each Obligor in the Loan Documents
are true and correct in all material respects (except for representations and
warranties that expressly apply only on an earlier date and except that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects); and
(c)    With respect to a Letter of Credit issuance, all LC Conditions are
satisfied.
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of the credit extension. As an additional condition to a
credit extension, Agent may request any other information, certification,
document, instrument or agreement as it deems appropriate.
SECTION 7.    COLLATERAL
7.1    Grant of Security Interest. To secure the prompt payment and performance
of its Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing Lien on all Property of such Borrower, including
the following, whether now owned or hereafter acquired, and wherever located:
(a)    all Accounts;


49





--------------------------------------------------------------------------------





(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims, including those shown on Schedule 9.1.16;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property;
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Letter-of-Credit Rights;
(k)    all Supporting Obligations;
(l)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(m)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(n)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing or anything herein to the contrary, the Collateral
shall not include, and no Borrower shall be deemed to have granted a Lien on or
security interest in any Excluded Property. Each representation, warranty and
covenant regarding the Collateral shall be interpreted as giving effect to the
exclusion of the Excluded Property.
7.2    Lien on Deposit Accounts; Cash Collateral
7.2.1.    Deposit Accounts. Agent’s Lien hereunder encumbers all amounts
credited to any Deposit Account of a Borrower, including sums in any blocked,
lockbox, sweep or collection account, but in all events excluding all Excluded
Property. Each Borrower hereby authorizes and directs each bank or other
depository to deliver to Agent, upon request, all balances in any Deposit
Account included in the Collateral that is maintained for such Borrower, without
inquiry into the authority or right of Agent to make such request.
7.2.2.    Cash Collateral. Cash Collateral may be invested, at Agent’s
discretion (with the consent of Borrowers, provided no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Borrower, and shall have no responsibility for any investment
or loss. As security for its Obligations, each Borrower hereby grants to Agent a
security interest in and Lien upon all Cash Collateral delivered hereunder from
time to time, whether held in a segregated cash collateral account or otherwise.
Agent may apply Cash Collateral to payment of such Obligations as they become
due, in accordance with the terms of this Agreement. All Cash Collateral and
related deposit accounts shall be under the sole dominion and control of Agent,
and no Borrower or other Person shall have any right to any Cash Collateral
until Full Payment of the Obligations.
7.3    Reserved.


50





--------------------------------------------------------------------------------





7.4    Other Collateral
7.4.1.    Commercial Tort Claims. Borrowers shall promptly notify Agent in
writing if any Borrower has a Commercial Tort Claim (other than a Commercial
Tort Claim for less than $1,000,000), shall promptly amend Schedule 9.1.16 to
include such claim, and shall take such actions as Agent deems appropriate to
subject such claim to a duly perfected, first priority Lien in favor of Agent.
7.4.2.    Certain After-Acquired Collateral. Borrowers shall (a) promptly notify
Agent if a Borrower obtains an interest in any Copyright, Deposit Account,
Chattel Paper, Document, Instrument, Investment Property or Letter-of-Credit
Right, in each case, with a fair market value in excess of $1,000,000 that is
required to be included in the Collateral, (b) upon request, take such actions
as Agent reasonably deems appropriate to effect its perfected, first priority
Lien (subject to Permitted Liens) on the Collateral and (c) together with each
Compliance Certificate delivered in connection with the Borrowers’ annual
audited financial statements, provide a list of all registered Intellectual
Property required to be included in the Collateral that was created or acquired
since the last such update (or the Closing Date in the case of the first such
Compliance Certificate delivered after the Closing Date). If Collateral with a
fair market value in excess of $2,000,000 for any one third party is in the
possession of a third party, Borrowers shall use commercially reasonable efforts
to obtain an acknowledgment from such party that it holds the Collateral for the
benefit of Agent.
7.5    Limitations. The Lien on Collateral granted hereunder is given as
security only and shall not subject Agent or any Lender to, or in any way
modify, any obligation or liability of Borrowers relating to any Collateral. In
no event shall any Obligor’s grant of a Lien under any Loan Document secure its
Excluded Swap Obligations.
7.6    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
reasonably deems appropriate under Applicable Law to evidence or perfect its
Lien on any Collateral, or otherwise to give effect to the intent of this
Agreement. Each Borrower authorizes Agent to file any financing statement that
describes the Collateral as “all assets” or “all personal property” of such
Borrower, or words to similar effect, and ratifies any action taken by Agent
before the Closing Date to effect or perfect its Lien on any Collateral.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1    Borrowing Base Reports. By the 15th day of each month Borrowers shall
deliver to Agent (and Agent shall promptly deliver same to Lenders) a Borrowing
Base Report as of the close of business of the previous month, provided, that,
at any time a Trigger Period is in effect, Borrowers shall deliver to Agent a
Borrowing Base Report as of the third Business Day of each week prepared as of
the close of business of the previous week. All information (including
calculation of Availability) in a Borrowing Base Report shall be certified by
Borrower Agent. Agent may from time to time adjust such report to the extent any
information or calculation does not comply with this Agreement.
8.2    Accounts
8.2.1.    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts in all material respects, including all
payments and collections thereon and shall submit to Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to Agent, on
such periodic basis as Agent may reasonably request. Each Borrower shall also
provide to Agent, on or before the 15th day of each month, a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date,
showing any discount, allowance, credit, authorized return or dispute, and
including such proof of


51





--------------------------------------------------------------------------------





delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Agent may
reasonably request. If Accounts in an aggregate face amount of $500,000 or more
cease to be Eligible Accounts, Borrowers shall notify Agent of such occurrence
promptly (and in any event within one Business Day) after any Borrower has
knowledge thereof.
8.2.2.    Taxes. If an Account for any Borrower includes a charge for any Taxes,
during the continuance of a Trigger Period, Agent is authorized, in its
discretion, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, that
neither Agent nor Lenders shall be liable for any Taxes that may be due from
Borrowers or relate to any Collateral.
8.2.3.    Account Verification. Agent shall have the right at any time, in the
name of Agent, any designee of Agent or any Borrower, to verify the validity,
amount or any other matter relating to any Accounts of Borrowers by mail,
telephone or otherwise. Borrowers shall use commercially reasonable efforts to
cooperate with Agent in an effort to facilitate and promptly conclude any such
verification process.
8.2.4.    Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account
(which may be exercised by Agent only during a Trigger Period) requiring
immediate deposit of all remittances received in the lockbox to a Dominion
Account, and waiving offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Bank of America, Agent may, during any Trigger Period, require immediate
transfer of all funds in such account to a Dominion Account maintained with Bank
of America. Agent and Lenders assume no responsibility to Borrowers for any
lockbox arrangement or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.
8.2.5.    Proceeds of Collateral. Borrowers shall request in writing and
otherwise use commercially reasonable efforts to cause all payments on Accounts
or otherwise relating to Collateral to be made directly to a Dominion Account
(or a lockbox relating to a Dominion Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the third Business Day
after receipt thereof) deposit same into a Dominion Account.
8.3    Inventory
8.3.1.    Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory in all material respects, including costs
and daily withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports to Agent, on such periodic basis as Agent may request but
in no event more frequently than once per month; provided that Borrowers shall
only be required to deliver such reports to the Agent if Inventory is being
utilized in the Borrower Base at such time. Each Borrower shall conduct a
physical inventory at least once per calendar year (and on a more frequent basis
if requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and upon request of Agent shall provide to
Agent a report based on each such inventory that results in a material adverse
finding promptly upon completion thereof.
8.3.2.    Returns of Inventory. Borrowers shall promptly notify Agent if at any
time the aggregate Value of Eligible Inventory then included in the Borrowing
Base returned by Borrowers to its vendors since the date of the most recently
delivered Borrowing Base Report exceeds $500,000.


52





--------------------------------------------------------------------------------





8.3.3.    Acquisition, Sale and Maintenance. Each Borrower shall take all steps
to assure that all Inventory is produced in material accordance with Applicable
Law, including the FLSA. No Borrower shall sell any Inventory located in the
United States on consignment or approval or any other basis under which the
customer may return or require a Borrower to repurchase such Inventory, except
as disclosed to Agent in writing prior to the Closing Date or otherwise in the
Ordinary Course of Business. Borrowers shall use, store and maintain all
Inventory with reasonable care and caution, in accordance with applicable
standards of any insurance and in material conformity with all Applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.
8.4    Equipment
8.4.1.    Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, upon Agent’s
request, but in no event more frequently than once per calendar year, a current
schedule thereof.
8.4.2.    [Reserved].
8.4.3.    Condition of Equipment. The Equipment is in good operating condition
and repair, reasonable wear and tear excepted.
8.5    Deposit Accounts. Schedule 8.5 lists all Deposit Accounts maintained by
Borrowers, including Dominion Accounts. Each Borrower shall take all actions
necessary to establish Agent’s first priority Lien on each Deposit Account
(except Excluded Accounts). Borrowers shall be the sole account holders of each
Deposit Account (except Excluded Accounts) and shall not allow any Person (other
than Agent and the depository bank) to have control over their Deposit Accounts
(except Excluded Accounts) or any Property deposited therein. Borrowers shall
promptly notify Agent of any opening or closing of a Deposit Account and, with
the consent of Agent, will amend Schedule 8.5 to reflect the same.
8.6    General Provisions
8.6.1.    Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and items of Collateral with an aggregate value not in
excess of $1,000,000 for any individual location, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.6; and (b) move Collateral to another location, upon 10
Business Days (or such lesser period as Agent may agree) prior written notice to
Agent (which notice shall be deemed to supplement Schedule 8.6.1).
8.6.2.    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with financially sound and reputable insurers;
provided, that if Real Estate secures any Obligations, flood hazard diligence,
documentation and insurance for such Real Estate shall comply with all Flood
Laws. From time to time upon request, Borrowers shall deliver to Agent copies of
its insurance policies. Unless Agent shall agree otherwise, each policy shall
include satisfactory endorsements (i) showing Agent as loss payee; (ii)
requiring 30 days (or 10 days in the case of cancellation for non-payment) prior
written notice to Agent in the event of cancellation of the policy for any
reason whatsoever; and (iii) to the extent available from such insurer,
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Borrower fails to provide and pay for any insurance, Agent may,
in its Permitted Discretion, procure the insurance and charge Borrowers
therefor. Each Borrower agrees to


53





--------------------------------------------------------------------------------





deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies. While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent.
If an Event of Default exists, unless Agent otherwise agrees, only Agent may
settle, adjust and compromise such claims.
(b)    [Reserved].
(c)    So long as no Trigger Period is in effect, Borrowers may use any
insurance proceeds or condemnation awards relating to any loss or destruction of
Equipment or Real Estate proceeds or awards to repair or replace such Equipment
or Real Estate (and until so used, the proceeds shall be held by Agent as Cash
Collateral). At any time during a Trigger Period, any proceeds of insurance
(other than workers’ compensation or D&O insurance) and any awards arising from
condemnation of Collateral shall be paid directly to Agent for application to
the Obligations.
8.6.3.    Protection of Collateral. All reasonable and documented expenses of
protecting, storing, warehousing, insuring, handling, maintaining and shipping
any Collateral, all Taxes payable with respect to any Collateral (including any
sale thereof), and all other payments required to be made by Agent to any Person
to realize upon any Collateral, shall be borne and paid by Borrowers. Agent
shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at
Borrowers’ sole risk.
8.6.4.    Defense of Title. Each Borrower shall defend its title to Collateral
and Agent’s Liens therein against all Persons, claims and demands, except
Permitted Liens.
8.7    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may (in its discretion), without notice and in
either its or a Borrower’s name, but at the cost and expense of Borrowers:
(a)    At any time a Trigger Period exists, endorse a Borrower’s name on any
Payment Item or other proceeds of Collateral (including proceeds of insurance)
that come into Agent’s possession or control; and
(b)    After the occurrence and during the continuance of an Event of Default,
(i) notify any Account Debtors of the assignment of their Accounts, demand and
enforce payment of Accounts by legal proceedings or otherwise, and generally
exercise any rights and remedies with respect to Accounts; (ii) settle, adjust,
modify, compromise, discharge or release any Accounts or other Collateral, or
any legal proceedings brought to collect Accounts or Collateral; (iii) sell or
assign any Accounts and other Collateral upon such terms, for such amounts and
at such times as Agent deems advisable; (iv) collect, liquidate and receive
balances in Deposit Accounts or investment accounts, in each case that
constitute Collateral, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Borrower’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts that constitute Collateral, Inventory that
constitutes Collateral or any other Collateral; (viii) use a Borrower’s
stationery and sign its name to verifications of Accounts that constitute
Collateral and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral; (x)
make and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument for which a Borrower


54





--------------------------------------------------------------------------------





is a beneficiary, in each case, that constitutes Collateral; (xii) exercise any
voting or other rights relating to Investment Property that constitutes
Collateral; and (xiii) take all other actions as Agent reasonably deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Commitments, Loans and
Letters of Credit, each Borrower represents and warrants that:
9.1.1.    Organization and Qualification. Each Borrower and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign
corporation in each jurisdiction where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect. No Obligor is an EEA
Financial Institution. The information included in the Beneficial Ownership
Certification most recently provided to Agent and Lenders (if any) is true and
complete in all respects.
9.1.2.    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, except those already obtained; (b) contravene the Organic Documents
of any Obligor; (c) violate or cause a default under any Applicable Law or
Material Contract except as could not reasonably be expected to result in a
Material Adverse Effect; or (d) result in or require imposition of a Lien (other
than a Permitted Lien) on any Obligor’s Property.
9.1.3.    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the enforcement of creditors’ rights
generally and the availability of equitable remedies.
9.1.4.    Capital Structure. Schedule 9.1.4 shows, as of the Closing Date, for
each Borrower and Subsidiary, its name, jurisdiction of organization, authorized
and issued Equity Interests, holders of its Equity Interests, and agreements
binding on such holders with respect to such Equity Interests. Except as
disclosed on Schedule 9.1.4, in the five years preceding the Closing Date, no
Borrower or Subsidiary has acquired any substantial assets from any other Person
nor been the surviving entity in a merger or combination. Each Borrower has good
title to its Equity Interests in its Subsidiaries, subject only to Permitted
Liens, and all such Equity Interests are duly issued, fully paid and
non-assessable. Except as disclosed on Schedule 9.1.4, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Subsidiary of any Borrower.
9.1.5.    Title to Properties; Priority of Liens. Each Borrower and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens, except (a) those which have been
disposed of by the Borrowers and their Subsidiaries subsequent to such date
which dispositions have been in the Ordinary Course of Business or as otherwise
permitted hereunder and (b) for such defects of title that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, no Real Estate is located in a special
flood hazard zone, except as disclosed on Schedule 9.1.5. Each Borrower and
Subsidiary has paid and discharged all lawful claims (other than any claims
being Properly Contested) that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. This Agreement creates in favor of
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in the Collateral


55





--------------------------------------------------------------------------------





described herein, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or similar laws affecting the enforcement of
creditors’ rights generally and the availability of equitable remedies and (a)
when the certificated Equity Interests and Instruments that constitute
Collateral are delivered to Agent, the Lien created under this Agreement shall
constitute a fully perfected first priority Lien on, and security interest in,
all right, title and interest of the Borrowers in such certificated Equity
Interests and Instruments, in each case prior and superior in right to any other
Person, and (b) when financing statements in appropriate form are filed in the
appropriate offices, the Liens created under this Agreement will constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Borrowers in such Collateral (other than Intellectual Property
and Deposit Accounts) as to which a Lien may be perfected in such filing
offices, in each case prior and superior in right to any other Person, other
than with respect to Permitted Liens. Upon the recordation of a short-form
security agreement in form and substance reasonably satisfactory to Borrower
Agent and Agent with the USPTO and USCO, together with the financing statements
in appropriate form filed in the appropriate offices, the Liens created under
this Agreement shall constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Borrowers in the Intellectual Property
constituting Collateral in which a security interest may be perfected by filing
in the United States and its territories and possessions, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the USPTO and USCO may be necessary to perfect a Lien on
registered trademarks and patents, trademark and patent applications and
registered copyrights acquired by the Borrowers after the date hereof), other
than with respect to Permitted Liens.
9.1.6.    Accounts. Agent may rely on all statements and representations made by
Borrowers with respect to the Eligible Accounts. Borrowers warrant, with respect
to each Account shown as an Eligible Account in a Borrowing Base Report, that:
(a)    it is genuine and in all respects what it purports to be;
(b)    it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Agent on request;
(d)    it is not subject to any offset, Lien (other than Agent’s Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the Ordinary Course of Business and disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency of any kind;
(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Agent hereunder; and
(g)    to the Borrowers’ knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; and (ii) the Account Debtor had the capacity to contract when the
Account arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed, or suspended or ceased doing business.


56





--------------------------------------------------------------------------------





9.1.7.    Financial Statements. The consolidated and consolidating balance
sheets, and related statements of income, cash flow and shareholders equity, of
Borrowers and Subsidiaries that have been and are hereafter delivered to Agent
and Lenders, are prepared in accordance with GAAP in all material respects, and
fairly present in all material respects the financial positions and results of
operations of Borrowers and Subsidiaries at the dates and for the periods
indicated. All projections delivered from time to time to Agent and Lenders have
been prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time (it being recognized by Agent and Lenders that such
projections are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may vary from such projections and
that such differences may be material and that such projections are not a
guarantee of financial performance). Since December 31, 2019, there has been no
event, change or occurrence that could reasonably be expected to have a Material
Adverse Effect. As of the Closing Date, the Borrowers and their Subsidiaries, on
a consolidated basis, are Solvent. No financial statement delivered to Agent or
Lender at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading.
9.1.8.    Reserved.
9.1.9.    Taxes. Each Borrower and Subsidiary has filed all federal and other
material tax returns and other reports that it is required by law to file, and
has paid, or made provision for the payment of, all material Taxes upon it, its
income and its Properties that are due and payable, except to the extent being
Properly Contested. The provision for Taxes on the books of each Borrower and
Subsidiary is adequate for all years not closed by applicable statutes and for
its current Fiscal Year.
9.1.10.    Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.11.    Intellectual Property. Except as could not reasonably be expected to
have a Material Adverse Effect, each Borrower and Subsidiary owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others. Except as could not
reasonably be expected to have a Material Adverse Effect, there is no pending
or, to any Borrower’s knowledge, threatened in writing Intellectual Property
Claim with respect to any Borrower, any Subsidiary or any of their Property
(including any Intellectual Property). Except as disclosed on Schedule 9.1.11,
no Borrower or Subsidiary pays or owes any royalty or other compensation to any
Person with respect to any Intellectual Property in relation to any Eligible
Inventory. All registered Intellectual Property owned by any Borrower or
Subsidiary as of the Closing Date is shown on Schedule 9.1.11.
9.1.12.    Governmental Approvals. Except as could not reasonably be expected to
have a Material Adverse Effect, each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.
9.1.13.    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. No Inventory has been
produced in material violation of the FLSA.
9.1.14.    Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14 or as could not reasonably be expected to result in a Material
Adverse Effect, no Borrower’s or Subsidiary’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation


57





--------------------------------------------------------------------------------





to determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. Except as disclosed on
Schedule 9.1.14 or as could not reasonably be expected to result in a Material
Adverse Effect, no Borrower or Subsidiary has received any Environmental Notice.
Except as disclosed on Schedule 9.1.14 or as could not reasonably be expected to
result in a Material Adverse Effect, no Borrower or Subsidiary has any
contingent liability with respect to any Environmental Release, environmental
pollution or hazardous material on any Real Estate now or previously owned,
leased or operated by it.
9.1.15.    Burdensome Contracts. As of the Closing Date, no Borrower or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15. No such Restrictive Agreement prohibits the execution, delivery
or performance of any Loan Document by an Obligor.
9.1.16.    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened in writing against any Borrower or Subsidiary, or any of their
businesses, operations or Properties, that (a) relate to any Loan Documents; or
(b) could reasonably be expected to have a Material Adverse Effect if determined
adversely to any Borrower or Subsidiary. Except as shown on such Schedule (as
amended from time to time in accordance with Section 7.4.1), no Obligor has a
Commercial Tort Claim (other than a Commercial Tort Claim for less than
$1,000,000). Except as could not reasonably be expected to result in a Material
Adverse Effect, no Borrower or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority.
9.1.17.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Borrower or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract (other than a Material Contract related to Debt), except for
any such default that could not reasonably be expected to result in a Material
Adverse Effect. There is no basis upon which any party (other than a Borrower or
Subsidiary) could terminate a Material Contract (other than a Material Contract
related to Debt) prior to its scheduled termination date, except for any such
termination that could not reasonably be expected to result in a Material
Adverse Effect.
9.1.18.    ERISA. Except as disclosed on Schedule 9.1.18:
(a)    Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws.
Except as would not reasonably be expected to result in a Material Adverse
Effect, each Plan that is intended to qualify under Section 401(a) of the Code
has received a favorable determination letter from the IRS, is entitled to rely
on an opinion letter from the Internal Revenue Service to a prototype plan
sponsor or an application for a determination letter is currently being
processed by the IRS with respect thereto and, to the knowledge of Borrowers,
nothing has occurred which would prevent, or cause the loss of, the
qualification of such Plan. Each Obligor and ERISA Affiliate has met all
applicable requirements under the Code, ERISA and the Pension Protection Act of
2006, and no application for a waiver of the minimum funding standards or an
extension of any amortization has been made with respect to any Pension Plan.
(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect. No Borrower is or will
be using “plan assets” (within the meaning of ERISA Section 3(42)) of one or
more Benefit Plans with respect to its entrance into, participation in,
administration of and performance of the Loans, Letter of Credits, Commitments
or Loan Documents.


58





--------------------------------------------------------------------------------





(c)    No ERISA Event has occurred or is reasonably expected to occur. As of the
most recent valuation date for any Pension Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%, and no
Obligor or ERISA Affiliate knows of any reason that such percentage could
reasonably be expected to drop below 60%. No Obligor or ERISA Affiliate has
incurred any liability to the PBGC except for the payment of premiums, and no
premium payments are due and unpaid. No Obligor or ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA. No
Pension Plan has been terminated by its plan administrator or the PBGC, and no
fact or circumstance exists that could reasonably be expected to cause the PBGC
to institute proceedings to terminate a Pension Plan.
(d)    With respect to any Foreign Plan, and except as would not reasonably be
expected to result in a Material Adverse Effect, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.
9.1.19.    [Reserved].
9.1.20.    Labor Relations. Except as described on Schedule 9.1.20 or as set
forth in a Compliance Certificate delivered to Agent after the Closing Date, no
Borrower or Subsidiary is party to or bound by any collective bargaining
agreement. Except as could not reasonably be expected to result in a Material
Adverse Effect, there are no material grievances, disputes or controversies with
any union or other organization of any Borrower’s or Subsidiary’s employees, or,
to any Borrower’s knowledge, any asserted or threatened strikes, work stoppages
or demands for collective bargaining.
9.1.21.    [Reserved].
9.1.22.    Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23.    Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Federal Reserve Board
of Governors.
9.1.24.    OFAC. No Borrower, Subsidiary, or, to the knowledge of any Borrower,
any director, officer, employee, agent, affiliate or representative thereof, is
or is owned or controlled by any individual or entity that is currently the
target of any Sanction or is located, organized or resident in a Designated
Jurisdiction.
9.2    Complete Disclosure. No financial statement, material report, material
certificate or other written material information furnished by or on behalf of
any Borrower or any Subsidiary thereof to Agent or any Lender in connection with
the transactions contemplated hereby or delivered hereunder (as modified or
supplemented by other written information so furnished), taken together as a
whole, contains any untrue


59





--------------------------------------------------------------------------------





statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (as modified or supplemented by other written
information so furnished); provided that: (a) no representation is made with
respect to projected financial information, estimated financial information and
other projected or estimated information, except that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized by Agent and Lenders that projections are not to be
viewed as facts and that the actual results during the period or periods covered
by such projections, many of which are beyond the control of the Borrowers and
their Subsidiaries, may vary from such projections and that such difference may
be material and that such projections are not a guarantee of financial
performance); and (b) no representation is made with respect to information of a
general economic or general industry nature. There is no fact or circumstance
that any Obligor has failed to disclose to Agent in writing that could
reasonably be expected to have a Material Adverse Effect.
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1    Affirmative Covenants. As long as any Commitment or Obligations are
outstanding, each Borrower shall, and shall cause each Subsidiary to:
10.1.1.    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject (unless an Event of Default
exists) to reasonable notice and normal business hours, to visit and inspect the
Properties of any Borrower or Subsidiary, inspect, audit and make extracts from
any Borrower’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants (provided that
representatives of the Borrowers shall be permitted to be present at any
discussion with the independent accountants) such Borrower’s or Subsidiary’s
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own expense.
Each Borrower and its Subsidiaries may place reasonable limits on access to
information, the disclosure of which is subject to attorney-client or attorney
work product privileges and neither any Borrower nor any Subsidiary shall be
required to disclose any trade secrets. Secured Parties shall have no duty to
any Obligor to make any inspection, nor to share any results of any inspection,
appraisal or report with any Obligor. Borrowers acknowledge that all
inspections, appraisals and reports are prepared by Agent and Lenders for their
purposes, and Borrowers shall not be entitled to rely upon them.
(b)    Reimburse Agent for all its reasonable and documented charges, costs and
expenses in connection with (i) examinations of Obligors’ books and records or
any other financial or Collateral matters as it reasonably deems appropriate, up
to one (1) time per Loan Year; and (ii) appraisals of Inventory, up to one (1)
time per Loan Year; provided, that if an examination or appraisal is initiated
during a Trigger Period, all reasonable and documented charges, costs and
expenses relating thereto shall be reimbursed by Borrowers without regard to
such limits. Borrowers shall pay Agent’s then standard charges for examination
activities, including charges for its internal examination and appraisal groups,
as well as the reasonable and documented charges of any third party used for
such purposes. No Borrowing Base calculation shall include Collateral acquired
in a Permitted Acquisition until completion of applicable field examinations and
appraisals (which shall not be included in the limits provided above)
satisfactory to Agent.
10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:
(a)    as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on a consolidated basis for Borrowers and Subsidiaries, which


60





--------------------------------------------------------------------------------





consolidated statements shall be audited and certified (without any “going
concern” or similar qualification, notation or exception (other than a
qualification related to the maturity of any Indebtedness within one year from
the date such opinion is delivered or actual or prospective breach of any
financial covenants) or any qualification as to the scope of such audit) by a
“big-4” firm of independent accountants, Grant Thornton, BDO or another firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Agent, and shall set forth in comparative
form corresponding figures for the preceding Fiscal Year; provided that
Borrowers’ notice to Agent of a public filing with the Securities and Exchange
Commission of any required audited financial statements on Form 10-K will
satisfy the requirements under this Section 10.1.2(a);
(b)    as soon as available, and in any event within 45 days after the end of
each Fiscal Quarter, unaudited balance sheets as of the end of such Fiscal
Quarter and the related statements of income and cash flow for such Fiscal
Quarter and for the portion of the Fiscal Year then elapsed, on a consolidated
basis for Borrowers and Subsidiaries, setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by a Senior
Officer of Borrower Agent as prepared in accordance with GAAP in all material
respects and fairly presenting in all material respects the financial position
and results of operations for such Fiscal Quarter and period, subject to normal
year end adjustments and the absence of footnotes; provided that Borrowers’
notice to Agent of a public filing with the Securities and Exchange Commission
of any required audited financial statements on Form 10-K or required unaudited
financial statements on Form 10-Q, in each case, will satisfy the requirements
under this Section 10.1.2(b);
(c)    concurrently with delivery of financial statements under clauses (a) and
(b) above, a Compliance Certificate executed by the chief financial officer of
Borrower Agent;
(d)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;
(e)    not later than (i) 30 days prior to the end of each Fiscal Year, draft
projections of Borrowers’ consolidated balance sheets, results of operations and
cash flow for the next Fiscal Year, Fiscal Quarter by Fiscal Quarter and (ii)
within 10 days after its approval by the board of directors of Borrower, the
board approved projections of Borrowers’ consolidated balance sheets, results of
operations and cash flow for the next Fiscal Year, Fiscal Quarter by Fiscal
Quarter;
(f)    at Agent’s request, which shall not be made more frequently than once a
month, a listing of each Borrower’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form and
substance satisfactory to Agent;
(g)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission; and copies of any press releases or
other statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this Section 10.1.2(d) shall be deemed delivered for
purposes of this Agreement when Borrowers notify Agent that such information is
posted to the website of any of the Borrowers or the website of the SEC;
(h)    promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with each Plan or Foreign Plan; and


61





--------------------------------------------------------------------------------





(i)    such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower’s, Subsidiary’s or other Obligor’s financial condition, ownership or
business.
10.1.3.    Notices. Notify Agent and Lenders in writing, promptly after a
Borrower’s obtaining knowledge thereof, of any of the following that affects an
Obligor: (a) the threat or commencement of any proceeding or investigation,
whether or not covered by insurance, if an adverse determination could have a
Material Adverse Effect; (b) any pending or threatened labor dispute, strike or
walkout, or the expiration of any material labor contract that could reasonably
be expected to result in a Material Adverse Effect; (c) any default under or
termination of a Material Contract that could reasonably be expected to result
in a Material Adverse Effect; (d) the existence of any Default or Event of
Default; (e) any judgment in an amount exceeding $1,000,000; (f) the assertion
of any Intellectual Property Claim, if an adverse resolution could have a
Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, in each case, that could
reasonably be expected to result in a Material Adverse Effect; (i) the
occurrence of any ERISA Event that could reasonably be expected to result in a
Material Adverse Effect; or (j) the opening of any new place of business by a
Borrower at which the Borrower reasonably anticipates maintaining Collateral
with an aggregate fair market value in excess of $1,000,000, at least 30 days
(or such later date as Agent may agree) prior to such opening.
10.1.4.    Landlord and Storage Agreements. Upon reasonable request, and subject
to any applicable confidentiality restrictions, provide Agent with copies of all
agreements, between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any material
Collateral may be kept or that otherwise may possess or handle any material
Collateral.
10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Borrower or Subsidiary that could
reasonably be expected to result in a Material Adverse Effect, it shall act
promptly and diligently to investigate and report to Agent and all appropriate
Governmental Authorities the extent of, and to make appropriate remedial action
to eliminate, such Environmental Release, whether or not directed to do so by
any Governmental Authority.
10.1.6.    Taxes. Pay and discharge all material Taxes prior to the date on
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested.
10.1.7.    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance with financially sound and reputable
insurers, with respect to the Properties and business of Borrowers and
Subsidiaries of such type (including product liability, workers’ compensation,
larceny, embezzlement, or other criminal misappropriation insurance), in such
amounts, and with such coverages and deductibles as are customary for companies
similarly situated.
10.1.8.    Licenses. Keep each License affecting any Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
royalties and other amounts when due under any License; and notify Agent of any
default or breach asserted by any Person to have occurred


62





--------------------------------------------------------------------------------





under any License, in each case, except as could not reasonably be expected to
result in a Material Adverse Effect.
10.1.9.    Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary and, if such Person is not an Excluded Subsidiary, cause it to
guaranty the Obligations pursuant to documentation in form reasonably
satisfactory to Agent, and to execute and deliver such documents, instruments
and agreements and to take such other actions as Agent shall reasonably require
to evidence and perfect a Lien in favor of Agent on all assets of such Person
that are required to constitute Collateral hereunder, including delivery of such
legal opinions, in form and substance reasonably satisfactory to Agent, as it
shall deem appropriate.
10.2    Negative Covenants. As long as any Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to:
10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    existing Borrowed Money not satisfied with the initial Loan proceeds,
including without limitation, obligations in respect of the SVB Letter of Credit
and the SVB Bank Products;
(e)    Debt with respect to Bank Products incurred in the Ordinary Course of
Business;
(f)    Debt that is in existence when a Person becomes a Subsidiary or that is
secured by an asset when acquired by a Borrower or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming a Subsidiary or
such acquisition, and does not exceed $1,000,000 in the aggregate at any time;
(g)    Permitted Contingent Obligations;
(h)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(i)    unsecured intercompany Debt:
(i)    owed by any Obligor to another Obligor;
(ii)    owed by any Obligor to any Subsidiary that is not an Obligor (provided
that such Debt shall be subordinated to the Obligations in a manner reasonably
satisfactory to Agent);
(iii)    owed by any Subsidiary that is not an Obligor to any other Subsidiary
that is not an Obligor; and
(iv)    owed by any Subsidiary that is not an Obligor to any Obligor to the
extent constituting an Investment permitted hereunder (provided that any such
Indebtedness shall be evidenced by a note in form and substance reasonably
satisfactory to Agent and shall be pledged and delivered to Agent pursuant to
this Agreement)
(j)    Debt under performance bonds, surety bonds, release, appeal and similar
bonds, statutory obligations or with respect to workers’ compensation claims, in
each case incurred in the Ordinary Course of Business, and reimbursement
obligations in respect of any of the foregoing;


63





--------------------------------------------------------------------------------





(k)    to the extent constituting Debt, obligations in respect of purchase price
adjustments, earn-outs, non-competition agreements, and other similar
arrangements, or other deferred payments of a similar nature, representing
consideration for a Permitted Acquisition and incurred in connection with any
Permitted Acquisition;
(l)    customer advances or deposits received in the ordinary course of
business;
(m)    Indebtedness representing installment insurance premiums owing in the
Ordinary Course of Business; and
(n)    other Debt up to $1,000,000 in the aggregate at any time.
10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens in favor of Agent;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes, levies, assessments and other governmental charges or
levies not yet due or not yet delinquent or being Properly Contested;
(d)    statutory Liens including claims or Liens of materialmen, mechanics,
carriers, warehousemen, processors, suppliers, landlords and other similar Liens
for labor, materials, supplies or rentals, and other similar amounts (other than
Liens for Taxes or imposed under ERISA) which: (i) are not overdue for a period
of more than thirty (30) days, or if more than thirty (30) days overdue, no
action has been taken to enforce such Liens and such Liens are being Properly
Contested; and (ii) do not, individually or in the aggregate, materially impair
the use thereof in the operation of the business of the Borrower or any of its
Subsidiaries;
(e)    (i) Liens incurred or deposits made in the Ordinary Course of Business in
connection with or to secure the performance of bids, trade and commercial
contracts and leases and the payment of rent (other than Indebtedness),
statutory obligations, surety bonds (other than bonds related to judgments or
litigation), performance bonds, government tenders, bids, contracts, statutory
obligations and other similar obligations incurred in the Ordinary Course of
Business (including workers’ compensation, unemployment insurance and other
types of social security or similar legislation) and (ii) deposits or pledges in
respect of letters of credit, bank guarantees, or similar instruments that have
been posted in the ordinary course of business of any Borrower or any
Subsidiary, in each case, so long as no foreclosure sale or similar proceeding
has been commenced with respect to any portion of the Collateral on account
thereof;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are in existence for less than 30 consecutive days or being Properly
Contested;
(h)    easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;
(i)    normal and customary statutory and common law Liens and rights of setoff
and recoupment upon deposits in favor of depository institutions, and Liens of a
collecting bank on Payment Items in the course of collection;


64





--------------------------------------------------------------------------------





(j)    Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the Ordinary Course of Business of the Borrowers and their Subsidiaries;
(k)    contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord; and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the Ordinary Course of Business to the extent limited to the property
or assets relating to such contract;
(l)    any interest or title of a licensor, sublicensor, lessor or sublessor
with respect to any assets under any inbound license or lease agreement entered
into by any Borrower or any Subsidiary in the Ordinary Course of Business and
not prohibited by this Agreement;
(m)    any license, sublicense, lease, or sublease granted by the Borrower or
any Subsidiary to third parties in the ordinary course of its business and in
accordance with any applicable terms of the Security Documents which do not:
(i) interfere in any material respect with the ordinary conduct of the business
of the Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of the Borrower or its Subsidiaries; or (ii) secure any
Indebtedness;
(n)    to the extent constituting Liens, any option or other agreement to
purchase any asset of any Borrower or any of its Subsidiaries, the disposition
of which is expressly permitted under this Agreement;
(o)    reasonable customary initial deposits and margin deposits to the extent
required by Applicable Law, which secure Debt under Bank Products;
(p)    Liens solely on any cash earnest money deposits or escrow arrangements
made by any Borrower or any Subsidiary in connection with any letter of intent
or purchase or merger agreement for any Acquisition permitted under this
Agreement;
(q)    Liens in the nature of: (i) customary setoff rights in favor of any
counterparty to any Swaps expressly permitted under this Agreement, and (ii)
setoff rights granted to third parties pursuant to trade and other similar
contracts with any Borrower or any Subsidiary and limited to payments owed to
any Borrower or any Subsidiary under such contracts that do not constitute Debt;
(r)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto, so long as no foreclosure sale
or similar proceeding has been commenced with respect to any portion of the
Collateral on account thereof;
(s)    Liens on assets (other than Eligible Accounts and Eligible Inventory then
included in the Borrowing Base) acquired in a Permitted Acquisition, securing
Debt permitted by Section 10.2.1(f);
(t)    existing Liens shown on Schedule 10.2.2 and the replacement, renewal or
extension thereof (including Liens incurred, assumed or suffered to exist in
connection with any refinancing, refunding, renewal or extension of Debt
pursuant to Section 10.2.1(h) (solely to the extent that such Liens were in
existence on the Closing Date); provided that the scope of any such Lien shall
not be increased, or otherwise expanded, to cover any additional property or
type of asset, as applicable, beyond that in existence on the Closing Date,
except for products and proceeds of the foregoing; and
(u)    other Liens (not attaching to Accounts or Inventory) securing amounts not
in excess of $1,000,000 at any one time outstanding.
10.2.3.    Reserved.


65





--------------------------------------------------------------------------------





10.2.4.    Distributions. Declare or make any Distributions, except Upstream
Payments and Permitted Distributions.
10.2.5.    Restricted Investments. Make any Restricted Investment.
10.2.6.    Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Disposition, a disposition of Equipment under Section 8.4.2, or a transfer
of Property by a Subsidiary or Obligor to an Obligor or by a Subsidiary that is
not an Obligor to any other Subsidiary that is not an Obligor.
10.2.7.    [Reserved].
10.2.8.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (i) Subordinated Debt (except regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt (and a Senior
Officer of Borrower Agent shall certify to Agent, on or prior to the date of
payment, that all conditions under such agreement have been satisfied)), or (ii)
Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt (except in the case of a refinancing with
Refinancing Debt if the Refinancing Conditions are satisfied), unless the
Payment Conditions are satisfied with respect to each such payment on Borrowed
Money.
10.2.9.    Fundamental Changes. (i) Change its name or its form or state of
organization without 30 days (or such later date as may be agreed by Agent)
prior written notice to Agent; or (ii) liquidate, wind up its affairs or
dissolve itself; consummate a statutory division; or merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, except for (a) any Subsidiary of a Borrower may be merged,
amalgamated, or consolidated with or into, or be dissolved or liquidated into, a
Borrower (provided that a Borrower shall be the continuing or surviving entity);
(b) any Subsidiary of a Borrower (other than a Borrower) may be merged,
amalgamated, or consolidated with or into, or be dissolved or liquidated into,
any Guarantor (provided that a Guarantor shall be the continuing or surviving
entity); (c) Permitted Acquisitions; (d) any Subsidiary that is not an Obligor
may be merged, amalgamated or consolidated with or into, or be dissolved or
liquidated into, any other Subsidiary that is not an Obligor; (e) any Subsidiary
may dispose of all or substantially all of its assets (upon voluntary
liquidation, division, dissolution, winding up or otherwise) to any Obligor, or
any Subsidiary that will become an Obligor substantially concurrently with such
transaction; and (f) any Subsidiary that is not an Obligor may dispose of all or
substantially all of its assets (upon voluntary liquidation, division,
dissolution, winding up or otherwise) to any other Subsidiary that is not an
Obligor.
10.2.10.    Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in compliance with Sections 10.1.9, 10.2.5 and 10.2.9.
10.2.11.    Organic Documents. Amend, modify or otherwise change any of its
Organic Documents, except as would not be materially adverse to the interests of
Lenders.
10.2.12.    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
10.2.13.    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except in accordance with Section 1.2; or change its
Fiscal Year (provided that the Fiscal Year of any Subsidiary of Calix may be
changed to match the Fiscal Year of Calix).
10.2.14.    Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date (and any
amendment, modification, or extension thereof that does not expand the scope of
any such restriction or requirement and is not more adverse to the


66





--------------------------------------------------------------------------------





rights or interests of the Lenders than such restriction or requirement in
effect prior to such amendment, modification, or extension); (b) relating to
secured Debt permitted hereunder, as long as the restrictions apply only to
collateral for such Debt; (c) relating to any other Debt permitted hereby, so
long as the restrictions are no more restrictive, taken as a whole, than the
Loan Documents; (d) constituting customary restrictions on assignment in leases,
licenses and other contracts; (e) customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
hereunder and applicable solely to such joint venture and customary restrictions
on the transfer of Equity Interests in any joint venture; (f) pursuant to any
agreement, document, or instrument of any Subsidiary imposing restrictions or
requirements with respect to any Property in existence at the time such
Subsidiary or Property was acquired, so long as such restrictions or
requirements are not entered into in contemplation of such Person becoming a
Subsidiary or the acquisition of such Property (and any amendment, modification,
or extension thereof that does not expand the scope of any such restriction or
requirement and is not more adverse to the rights or interests of the Lenders
than such restriction or requirement in effect prior to such amendment,
modification, or extension); (g) customary restrictions and conditions contained
in an agreement related to the sale or other disposition of any Property
permitted hereunder that limit the transfer of such Property pending the
consummation of such sale or disposition, solely as to Property being sold or
disposed of; and (h) customary restrictions contained in the organizational
documents of any Subsidiary that is not an Obligor or in any other agreement of
any Subsidiary that is not an Obligor that applies solely to Subsidiaries that
are not Obligors.
10.2.15.    Swaps. Enter into any Swap, except to hedge risks arising in the
Ordinary Course of Business and not for speculative purposes.
10.2.16.    Conduct of Business. Engage in any business, other than its business
as conducted on the Closing Date and any business activities reasonably related,
incidental, complementary, or ancillary thereto.
10.2.17.    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) employment, severance, and other similar compensation
arrangements (including equity incentive plans and employee benefit plans and
arrangements) with their respective directors, officers, and employees in the
Ordinary Course of Business; (c) payment of customary fees and reasonable out of
pocket costs to, and indemnities for the benefit of, directors, officers and
employees of the Borrowers and their Subsidiaries in the Ordinary Course of
Business to the extent attributable to the ownership or operation of the
Borrowers and their Subsidiaries; (d) transactions solely among Obligors and
their Subsidiaries to the extent not otherwise prohibited under this Agreement;
(e) transactions with Affiliates consummated prior to the Closing Date, as shown
on Schedule 10.2.17; and (f) transactions with Affiliates upon fair and
reasonable terms no less favorable than would be obtained in a comparable
arm’s-length transaction with a non-Affiliate (as determined in good faith by
Borrower Agent).
10.2.18.    Post-Closing Date Requirements. Borrowers shall deliver to Agent
each of the following within the specified time period, each in form and
substance satisfactory to Agent in its Permitted Discretion:
(a)    Insurance Endorsements. By no later than 45 days after the Closing Date
(or such later date as determined by Agent), Borrowers shall deliver to Agent
insurance endorsements as required under Section 8.6.2.
10.2.19.    Amendments to Subordinated Debt. Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification would not be permitted by the terms of the subordination
agreement applicable thereto.
10.3    Financial Covenants. As long as any Commitment or Obligations are
outstanding, Borrowers shall:


67





--------------------------------------------------------------------------------





10.3.1.    Liquidity. Maintain the sum of (a) Liquidity and (b) Availability in
an aggregate amount not less than $25,000,000, of which at least $5,000,000
shall consist of Availability. Such covenant shall be measured monthly as of the
last day of each month, until Borrowers achieve a Fixed Charge Coverage Ratio of
at least 1.00:1.00 for the Fiscal Quarter ending December 31, 2019 or thereafter
for a period of two (2) consecutive Fiscal Quarters.
10.3.2.     Fixed Charge Coverage Ratio. Commencing with the last day of the
Fiscal Quarter ending immediately after the Liquidity covenant set forth in
Section 10.3.1 above is last measured (such date shall be referred to herein as
the “Start Date”), at any time that a Financial Covenant Trigger Period is in
effect, measured for the most recent period for which financial statements were
delivered hereunder prior to the Financial Covenant Trigger Period and each
period ending thereafter until the Financial Covenant Trigger Period is no
longer in effect, maintain a Fixed Charge Coverage Ratio as of the last day of
each Fiscal Quarter ending during a Financial Covenant Trigger Period of at
least 1.00:1.00.
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1    Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:
(a)    Any Borrower (i) fails to pay the principal of any Loan when due (whether
at stated maturity, on demand, upon acceleration or otherwise) or (ii) fails to
pay any other Obligation when due (whether at stated maturity, on demand, upon
acceleration or otherwise) and such failure continues for a period of three
Business Days;
(b)    Any representation, warranty or other written statement of fact of an
Obligor made in connection with any Loan Documents is incorrect or misleading in
any material respect when given;
(c)    A Borrower breaches or fail to perform any covenant contained in Section
8.1, 8.2.4, 8.2.5, 10.1.1(a), 10.1.2 (other than clauses (d), (g) and (h)), 10.2
or 10.3;
(d)    An Obligor breaches or fails to perform any other covenant (other than
those contemplated by clauses (a), (b) and (c) above) contained in any Loan
Documents, and such breach or failure is not cured within 30 days (or in the
case of a breach or failure of Section 8.6.2, 5 Business Days) after a Senior
Officer of such Obligor has knowledge thereof or receives notice thereof from
Agent, whichever is sooner;
(e)    A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guaranty; an Obligor denies or contests in writing the validity or
enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent on any material portion of the Collateral;
or any material provision of any Loan Document ceases to be in full force or
effect for any reason (in each case in this clause (e), other than pursuant to
the terms of the Loan Documents or a waiver or release by Agent and Lenders);
(f)    Any Borrower or Subsidiary shall default under (i) any Swap; or (ii) any
instrument or agreement to which it is a party relating to any Debt (other than
the Obligations), in either case with an aggregate outstanding principal amount
(or Swap Termination Value, as applicable) in excess of $5,000,000, if the
maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach (with any applicable grace period having expired);
provided that this clause (g) shall not apply to: (A) secured Debt that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Debt, if such sale or transfer is permitted hereunder and under
the documents providing for such Debt; or (B) Debt of a Person acquired in
connection with a Permitted Acquisition that has become due and payable as a
result of such Acquisition;
(g)    Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors,


68





--------------------------------------------------------------------------------





$5,000,000 (net of insurance coverage therefor that has not been denied by the
insurer), and continues without having been discharged, vacated or stayed for a
period of 30 consecutive days;
(h)    [Reserved];
(i)    An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business;
(j)    An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding;
(k)    An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails to pay
when due any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, in each case, which
could reasonably be expected to result in a Material Adverse Effect;
(l)    An Obligor or any of its Senior Officers is criminally convicted (i) of a
felony committed in and related to, the conduct of the Obligor’s business and in
the case of a Senior Officer, such Senior officer is not removed from his job
duties within 30 days of such conviction or (ii) of violating any state or
federal law (including the Controlled Substances Act, money Laundering Act of
1986 and Illegal Exportation of War Materials Act), in each case, that would
reasonably be expected to lead to forfeiture of any material portion of the
Collateral; or
(m)    A Change of Control occurs.
11.2    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (including Secured Bank Product Obligations only
to the extent provided in applicable agreements) shall become automatically due
and payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists and is
continuing, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Commitment or adjust the Borrowing
Base;
(c)    require Obligors to Cash Collateralize their LC Obligations, and if
Obligors fail to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 6 are satisfied); and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises


69





--------------------------------------------------------------------------------





where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by a Borrower, Borrowers agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its discretion,
deems advisable. Each Borrower agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable, and that any
sale conducted on the internet or to a licensor of Intellectual Property shall
not be deemed to be commercially unreasonable solely due to being so conducted.
Agent may conduct sales on any Obligor’s premises, without charge, and any sale
may be adjourned from time to time in accordance with Applicable Law. Agent
shall have the right to sell, lease or otherwise dispose of any Collateral for
cash, credit or any combination thereof, and Agent may purchase any Collateral
at public or, if permitted by law, private sale and, in lieu of actual payment
of the purchase price, may credit bid and set off the amount of such price
against the Obligations.
11.3    License. Agent is hereby granted an irrevocable, non-exclusive license
or other right to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Borrowers,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in each case, that constitutes Collateral, in advertising for sale,
marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral after the
occurrence and during the continuance of an Event of Default. Each Borrower’s
rights and interests under Intellectual Property shall inure to Agent’s benefit.
11.4    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
11.5    Remedies Cumulative; No Waiver
11.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Obligors under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of
Agent, Issuing Bank and Lenders under the Loan Documents are cumulative, may be
exercised at any time and from time to time, concurrently or in any order, and
are not exclusive of any other rights or remedies available by agreement, by
law, at equity or otherwise. All such rights and remedies shall continue in full
force and effect until Full Payment of all Obligations.
11.5.2.    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent, Issuing Bank or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent, Issuing
Bank or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein. Any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.


70





--------------------------------------------------------------------------------





SECTION 12.    AGENT
12.1    Appointment, Authority and Duties of Agent
12.1.1.    Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Agent under all Loan Documents. Agent may, and each Secured
Party authorizes Agent to, enter into all Loan Documents to which Agent is
intended to be a party and accept all Security Documents. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to, in accordance with the Loan
Documents, (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone is authorized to determine eligibility
and applicable advance rates under the Borrowing Base, whether to impose or
release any reserve, or whether any conditions to funding or issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party for any error in judgment.
12.1.2.    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have any agency, fiduciary or implied duty to or relationship with
any Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.
12.1.3.    Agent Professionals. Agent may perform its duties through employees
and agents. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its


71





--------------------------------------------------------------------------------





discretion is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to liability.
12.2    Agreements Regarding Collateral and Borrower Materials
12.2.1.    Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien on any Collateral (a) upon Full Payment of the Obligations; (b)
that is the subject of a disposition or Lien that is a Permitted Asset
Disposition or a Permitted Lien entitled to priority over Agent’s Liens (and
Agent may rely conclusively on a certificate of the Borrower Agent to such
effect without further inquiry); (c) that does not constitute a material part of
the Collateral; (d) that is owned by an Obligor that is released from its
obligations under the Loan Documents in accordance with the terms of the Loan
Documents; or (d) subject to Section 14.1, with the consent of Required Lenders.
Secured Parties authorize Agent to subordinate its Liens to any Purchase Money
Lien or other Lien entitled to priority hereunder. Secured Parties authorize
Agent to release any Obligor from its obligations under the Loan Documents if
such Person is no longer required to be an Obligor as a result of a transaction
permitted under the Loan Documents. Agent has no obligation to assure that any
Collateral exists or is owned by an Obligor, or is cared for, protected or
insured, nor to assure that Agent’s Liens have been properly created, perfected
or enforced, or are entitled to any particular priority, nor to exercise any
duty of care with respect to any Collateral.
12.2.2.    Possession of Collateral. Agent and Secured Parties appoint each
Secured Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
12.2.3.    Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral (“Report”). Reports and Borrower Materials may be made
available to Lenders by providing access to them on the Platform, but Agent
shall not be responsible for system failures or access issues that may occur
from time to time. Each Lender agrees (a) that Reports are not intended to be
comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Report or Borrower Materials and shall not be liable for any
information contained in or omitted from any Report or Borrower Materials,
including any Report; and (c) to keep all Reports and Borrower Materials
confidential and strictly for such Lender’s internal use, not to distribute any
Report or Borrower Materials (or the contents thereof) to any Person (except to
such Lender’s Participants, attorneys and accountants), and to use all Reports
and Borrower Materials solely for administration of the Obligations. Each Lender
shall indemnify and hold harmless Agent and any other Person preparing a Report
from any action such Lender may take as a result of or any conclusion it may
draw from any Report or Borrower Materials, as well as from any Claims arising
as a direct or indirect result of Agent furnishing same to such Lender, via the
Platform or otherwise.
12.3    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e-mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.
12.4    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires


72





--------------------------------------------------------------------------------





knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.
12.5    Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent’s prior consent.
12.6    Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.
12.7    Limitation on Responsibilities of Agent. Agent shall not be liable to
any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s bad faith,
gross negligence or willful misconduct or to the extent determined in a
non-appealable judgment by a court of competent jurisdiction, a material breach
of the Loan Documents. Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Obligor, Lender or other Secured
Party of any obligations under the Loan Documents. Agent does not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Liens, Loan Documents or Obligor. No
Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents, Reports or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.


73





--------------------------------------------------------------------------------





12.8    Successor Agent and Co-Agents
12.8.1.    Resignation; Successor Agent. Agent may resign at any time by giving
at least 30 days written notice thereof to Lenders and Borrowers. Required
Lenders may, with the consent of the Borrowers (provided no Event of Default
exists and is continuing), appoint a successor that is (a) a Lender or Affiliate
of a Lender; or (b) another financial institution reasonably acceptable to
Required Lenders. If no successor is appointed by the effective date of Agent’s
resignation, then on such date, Agent may, with the consent of the Borrowers
(provided no Event of Default exists and is continuing), appoint a successor
acceptable to it in its discretion (which shall be a Lender unless no Lender
accepts the role) or, in the absence of such appointment, Required Lenders shall
automatically assume all rights and duties of Agent. The successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act. The retiring Agent shall be discharged from
its duties hereunder on the effective date of its resignation, but shall
continue to have all rights and protections available to Agent under the Loan
Documents with respect to actions, omissions, circumstances or Claims relating
to or arising while it was acting or transferring responsibilities as Agent or
holding any Collateral on behalf of Secured Parties, including indemnification
under Sections 12.6 and 14.2, and all rights and protections under this
Section 12. Any successor to Bank of America by merger or acquisition of stock
shall continue to be Agent hereunder without further act on the part of any
Secured Party or Obligor.
12.8.2.    Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent
may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.
12.9    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.
12.10    Remittance of Payments and Collections
12.10.1.    Remittances Generally. Payments by any Secured Party to Agent shall
be made by the time and date provided herein, in immediately available funds. If
no time for payment is specified or if payment is due on demand and request for
payment is made by Agent by 1:00 p.m. on a Business Day, then payment shall be
made by the Secured Party by 3:00 p.m. on such day, and if request is made after
1:00 p.m., then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Agent to any Secured


74





--------------------------------------------------------------------------------





Party shall be made by wire transfer, in the type of funds received by Agent.
Any such payment shall be subject to Agent’s right of offset for any amounts due
from such payee under the Loan Documents.
12.10.2.    Failure to Pay. If any Secured Party fails to deliver when due any
amount payable by it to Agent hereunder, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Loans. No Obligor
shall be entitled to credit for any interest paid by a Secured Party to Agent
nor shall a Defaulting Lender be entitled to interest on amounts held by Agent
pursuant to Section 4.2.
12.10.3.    Recovery of Payments. If Agent pays an amount to a Secured Party in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If Agent is required to return any amounts applied by it to
Obligations held by a Secured Party, such Secured Party shall pay to Agent, on
demand, its share of the amounts required to be returned.
12.11    Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they were not Agent or Lenders hereunder, without
any duty to account therefor to any Secured Party. In their individual
capacities, Agent, Lenders and their Affiliates may receive information
regarding Obligors, their Affiliates and their Account Debtors (including
information subject to confidentiality obligations), and shall have no
obligation to provide such information to any Secured Party.
12.12    Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or “Agent”
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.
12.13    Certain ERISA Matters
12.13.1.    Lender Representations. Each Lender represents and warrants, as of
the date it became a Lender party hereto, and covenants, from the date it became
a Lender party hereto to the date it ceases being a Lender party hereto, for the
benefit of, Agent and not, for the avoidance of doubt, to or for the benefit of
the Obligors, that at least one of the following is and will be true: (a) Lender
is not using “plan assets” (within the meaning of ERISA Section 3(42) or
otherwise) of one or more Benefit Plans with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments or Loan Documents; (b) the transaction exemption set forth
in one or more PTEs, such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to Lender’s entrance into,
participation in, administration of and performance of the Loans, Letters of
Credit, Commitments and Loan Documents; (c) (i) Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of Part
VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of Lender to enter into, participate in,
administer and perform the Loans, Letters of Credit, Commitments and Loan
Documents, (iii) the entrance


75





--------------------------------------------------------------------------------





into, participation in, administration of and performance of the Loans, Letters
of Credit, Commitments and Loan Documents satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14, and (iv) to the best
knowledge of Lender, the requirements of subsection (a) of Part I of PTE 84-14
are satisfied with respect to Lender’s entrance into, participation in,
administration of and performance of the Loans, Letters of Credit, Commitments
and Loan Documents; or (d) such other representation, warranty and covenant as
may be agreed in writing between Agent, in its discretion, and Lender.
12.13.2.    Further Lender Representation. Unless Section 12.13.1(a) or (d) is
true with respect to a Lender, such Lender further represents and warrants, as
of the date it became a Lender hereunder, and covenants, from the date it became
a Lender to the date it ceases to be a Lender hereunder, for the benefit of,
Agent and not, for the avoidance of doubt, to or for the benefit of any Obligor,
that Agent is not a fiduciary with respect to the assets of such Lender involved
in its entrance into, participation in, administration of and performance of the
Loans, Letters of Credit, Commitments and Loan Documents (including in
connection with the reservation or exercise of any rights by Agent under any
Loan Document).
12.14    Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.5 , 12, 14.3.3 and 14.16, and agrees to
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations. No Secured Bank Product Provider that obtains the benefits of
Section 5.5 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents.
12.15    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person (except as expressly provided in Section 12.8).
SECTION 13.    BENEFIT OF AGREEMENT; ASSIGNMENTS
13.1    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor may assign or
delegate its rights or obligations under any Loan Documents; (b) assignment by a
Lender must be made in compliance with Section 13.3; and (c) assignment by Agent
must be made in compliance with Section 12.8. Agent may treat the Person which
made any Loan as the owner thereof for all purposes until such Person makes an
assignment in accordance with Section 13.3. Any authorization or consent of a
Lender shall be conclusive and binding on any subsequent transferee or assignee
of such Lender.
13.2    Participations
13.2.1.    Permitted Participants; Effect. Subject to Section 13.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any


76





--------------------------------------------------------------------------------





obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.8 unless Borrowers agree otherwise in writing.
13.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, or reduces the stated interest rate or fees, in each case,
payable with respect to any Loan or Commitment in which such Participant has an
interest, postpones the Termination Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Loan or Commitment, or
releases any Borrower, substantially all Guarantors or substantially all
Collateral.
13.2.3.    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
the Code.
13.2.4.    Benefit of Setoff. Each Participant shall have a right of set-off in
respect of its participating interest to the same extent as if such interest
were owing directly to a Lender, and each Lender shall also retain the right of
set-off with respect to any participating interests sold by it. By exercising
any right of set-off, a Participant agrees to share with Lenders all amounts
received through its set-off, in accordance with Section 12.5 as if such
Participant were a Lender.
13.3    Assignments
13.3.1.    Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and, unless an Event of Default has occurred and is
continuing, Borrower Agent in their discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent and, unless an Event of Default has occurred and is
continuing, Borrower Agent in their discretion); and (c) the parties to each
such assignment shall execute and deliver an Assignment to Agent for acceptance
and recording. Nothing herein shall limit the right of a Lender to pledge or
assign any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, that no
such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledgee or assignee for such Lender as a party
hereto.
13.3.2.    Effect; Effective Date. Upon delivery to Agent of an assignment
notice in the form of Exhibit B and a processing fee of $3,500 (unless otherwise
agreed by Agent in its discretion), the assignment shall become effective as
specified in the notice, if it complies with this Section 13.3. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrowers shall, if requested by the transferor Lender, make appropriate
arrangements for issuance of replacement and/or new notes, if applicable. The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.
13.3.3.    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person or a
holding company, investment vehicle or


77





--------------------------------------------------------------------------------





trust for, or owned and operated for the primary benefit of, a natural Person.
Agent shall have no obligation to determine whether any assignment is permitted
under the Loan Documents. Any assignment by a Defaulting Lender must be
accompanied by satisfaction of its outstanding obligations under the Loan
Documents in a manner satisfactory to Agent, including payment by the Defaulting
Lender or Eligible Assignee of an amount sufficient upon distribution (through
direct payment, purchases of participations or other methods acceptable to Agent
in its discretion) to satisfy all funding and payment liabilities of the
Defaulting Lender. If any assignment by a Defaulting Lender (by operation of law
or otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.
13.3.4.    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.
13.4    Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders or all affected Lenders was required and Required Lenders
consented, (b) is a Defaulting Lender, or (c) within the last 120 days gave a
notice under Section 3.5 or requested payment or compensation under Section 3.7
or 5.8 (and has not designated a different Lending Office pursuant to Section
3.8), then Agent or Borrower Agent may, upon 3 Business Days’ notice to such
Lender, require it to assign its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment(s), within 3
Business Day after the notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment if the Lender fails to execute
it. Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents through the date of
assignment.
SECTION 14.    MISCELLANEOUS
14.1    Consents, Amendments and Waivers
14.1.1.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of the Required
Lenders (or the Agent with the consent of the Required Lenders) and each Obligor
party to such Loan Document; provided, that
(a)    without the prior written consent of Agent, no modification shall alter
any provision in a Loan Document that relates to any rights, duties or
discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
alter Section 2.2 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;
(c)    without the prior written consent of each directly adversely affected
Lender, including such a Defaulting Lender, no modification shall (i) increase
the Commitment of such Lender; (ii) reduce the amount of, or waive or delay
payment of, any principal, interest or fees payable to such Lender (except as
provided in Section 1.5 or Section 4.2); (iii) extend the Termination Date
applicable to such Lender’s Obligations; (iv) amend the definition of Pro Rata
or Required Lenders; or (v) amend this clause


78





--------------------------------------------------------------------------------





(c) (it being understood that (A) a waiver of any condition precedent of the
waiver of any Default or Event of Default or mandatory prepayment shall not
constitute an extension, waiver, delay or increase of any Commitment of any
Lender and (B) only the consent of the Required Lenders shall be required to
waive the application of any default interest or the making of any mandatory
prepayment);
(d)    without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.5.2 or 14.1.1; (ii) amend the
definition of Borrowing Base (or any defined term as used in such definition) if
the effect of such amendment is to increase borrowing availability; (iii)
reserved; (iv) release all or substantially all Collateral; or (v) except in
connection with a merger, disposition or similar transaction expressly permitted
hereby, release any Borrower from liability for any Obligations or all or
substantially all of the Guarantors; and
(e)    without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.5.2.
14.1.2.    Limitations. Only the consent of the parties to any agreement
relating to fees or a Bank Product shall be required for modification of such
agreement, and no Bank Product provider (in such capacity) shall have any right
to consent to modification of any Loan Document. Any waiver or consent granted
by Agent, Issuing Bank or Lenders hereunder shall be effective only if in
writing and only for the matter specified.
14.1.3.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid or made
available to be paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
14.2    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that (A) is determined by a court of
competent jurisdiction in a final nonappealable judgment to have resulted from
the gross negligence, bad faith or willful misconduct of such Indemnitee or any
of its Related Parties; (B) result from a material breach of such Indemnitee’s
or its Related Parties’ obligations under this Agreement or under any other Loan
Document as determined by a court of competent jurisdiction by final and
nonappealable judgment; or (C) any disputes solely among the Indemnitees (other
than disputes involving claims against any arranger, the Agent, or any similar
Person in its respective capacity as such) that do not arise from any act or
omission of any Obligor or any of its Affiliates. For purposes of this Section
14.2, “Related Parties” of any Person shall mean such Person’s Affiliates and
its and such Affiliates’ officers, directors, employees, agents, representatives
and advisors.
14.3    Notices and Communications
14.3.1.    Notice Address. Subject to Section 14.3.2, all notices and other
communications by or to a party hereto shall be in writing (including via
electronic mail) and shall be given to any Borrower, at Borrower Agent’s address
shown on the signature pages hereof, and to any other Person at its address
shown on the signature pages hereof (or, in the case of a Person who becomes a
Lender after the Closing Date, at the address shown on its Assignment), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 14.3. Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage


79





--------------------------------------------------------------------------------





pre-paid, addressed to the applicable address; (c) if given by electronic mail,
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); or (d) if given by
personal delivery, when duly delivered to the notice address with receipt
acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant to
Section 2.1.4, 2.2, 3.1.2 or 4.1.1 shall be effective until actually received by
the individual to whose attention at Agent such notice is required to be sent.
Any written communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.
14.3.2.    Communications. Electronic and telephonic communications (including
e-mail, messaging, voice mail and websites) may be used only in a manner
acceptable to Agent. Secured Parties make no assurance as to the privacy or
security of electronic or telephonic communications. Voice mail shall not be
effective notice under the Loan Documents.
14.3.3.    Platform. Borrower Materials may be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrower Agent
shall notify Agent of each posting of Borrower Materials by the Borrowers on the
Platform and the materials shall be deemed received by Agent only upon its
receipt of such notice. Borrower Materials and other information relating to
this credit facility may be made available to Secured Parties on the Platform.
The Platform is provided “as is” and “as available.” Agent does not warrant the
accuracy or completeness of any information on the Platform nor the adequacy or
functioning of the Platform, and expressly disclaims liability for any errors or
omissions in the Borrower Materials or any issues involving the Platform. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system, except to the extent arising from the bad faith, gross
negligence or willful misconduct of any Agent Indemnitee.
14.3.4.    Public Information. Secured Parties acknowledge that Reports and
Borrower Materials may include Obligors’ material non-public information, and
should not be made available to personnel who do not wish to receive such
information or may be engaged in investment or other market-related activities
with respect to an Obligor’s securities.
14.3.5.    Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower, except to the extent arising from the bad faith, gross negligence or
willful misconduct of such Indemnitee.
14.4    Performance of Borrowers’ Obligations. Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, pay any amount or do any
act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) after the occurrence and during the continuance of an
Event of Default, enforce any Loan Documents or collect any Obligations; (b)
protect,


80





--------------------------------------------------------------------------------





insure, maintain or, after the occurrence and during the continuance of an Event
of Default, realize upon any Collateral; or (c) defend or maintain the validity
or priority of Agent’s Liens in any Collateral, including any payment of a
judgment, insurance premium, warehouse charge, finishing or processing charge,
or landlord claim, or any discharge of a Lien. All payments, costs and expenses
(including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrowers, on demand, with interest from the date
incurred until paid in full, at the Default Rate applicable to Base Rate Loans.
Any payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
14.5    Credit Inquiries. Agent and Lenders may (but shall have no obligation)
to respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.
14.6    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
14.7    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided.
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
14.8    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Agent may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any similar state law based on
the Uniform Electronic Transactions Act. Upon request by Agent, any electronic
signature or delivery shall be promptly followed by a manually executed or paper
document.
14.9    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.
14.10    Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. It shall not be necessary for Agent or any other Lender to
be joined as an additional party in any proceeding for such purposes. Nothing in
this Agreement and no action of Agent, Lenders or any other Secured Party
pursuant to the Loan Documents or otherwise shall be deemed to constitute Agent
and any Secured Party to be a partnership, joint venture or similar arrangement,
nor to constitute control of any Obligor.
14.11    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions


81





--------------------------------------------------------------------------------





contemplated by the Loan Documents; (b) each of Agent, Lenders, their Affiliates
and any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers, their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
those of Borrowers and their Affiliates, and have no obligation to disclose any
of such interests to Borrowers or their Affiliates. To the fullest extent
permitted by Applicable Law, each Borrower hereby waives and releases any claims
that it may have against Agent, Lenders, their Affiliates and any arranger with
respect to any breach of agency or fiduciary duty in connection with any
transaction contemplated by a Loan Document.
14.12    Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, auditors, advisors and
representatives (provided they are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process (provided that to the extent
permitted by Applicable Law, Borrower Agent is notified promptly upon such
disclosure); (d) to any other party hereto; (e) in connection with any action or
proceeding relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Agent, any Lender, Issuing Bank
or any of their Affiliates on a nonconfidential basis from a source other than
Borrowers or their Subsidiaries; (h) on a confidential basis to a provider of a
Platform; or (i) with the consent of Borrower Agent. The Obligors consent to the
publication by Agent and Lenders of customary advertising material relating to
transactions contemplated hereby, using the names or logos of the Obligors. In
addition, Agent and Lenders may disclose information regarding this Agreement
and the credit facility hereunder to market data collectors, similar service
providers to the lending industry, and service providers to Agent and Lenders in
connection with the Loan Documents and Commitments. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business. A Person required to maintain the confidentiality of
Information pursuant to this Section shall be deemed to have complied if it
exercises a degree of care similar to that accorded its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of such information; and (iii) it will
handle the material non-public information in accordance with Applicable Law.
14.13    Reserved.
14.14    GOVERNING LAW. THIS AGREEMENT, THE OTHER LOAN DOCUMENTS (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN) AND ALL CLAIMS SHALL BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
14.15    Consent to Forum; Bail-In of EEA Financial Institutions
14.15.1.    Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK, OR THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW


82





--------------------------------------------------------------------------------





YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. A final judgment in any
proceeding of any such court shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or any other manner provided by Applicable
Law.
14.15.2.    Other Jurisdictions. Nothing herein shall limit the right of Agent
or any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
14.15.3.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that, with respect to
any Secured Party that is an EEA Financial Institution, any liability of such
Secured Party arising under a Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority, and each party hereto agrees and consents to, and
acknowledges and agrees to be bound by, (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liability which
may be payable to it by such Secured Party; and (b) the effects of any Bail-In
Action on any such liability, including (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of any Write-Down
and Conversion Powers.
14.16    Waivers. To the fullest extent permitted by Applicable Law, (a) each
party hereto waives the right to trial by jury (which each Secured Party hereby
also waives) in any proceeding or dispute of any kind relating in any way to any
Loan Documents, Obligations or Collateral; (b) each Borrower waives presentment,
demand, protest and notice of presentment; (c) notice prior to taking possession
or control of any Collateral except as required by the Loan Documents; (d) each
Borrower waives any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) to the extent permitted
by law, each Borrower waives the benefit of all valuation, appraisement and
exemption laws; (f) each party hereto waives any claim against an Indemnitee, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) each Borrower waives notice of acceptance hereof. Each Borrower
acknowledges that the foregoing waivers are a material inducement to Agent,
Issuing Bank and Lenders entering into this Agreement and that they are relying
upon the foregoing in their dealings with Borrowers. Each Borrower has reviewed
the foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.


83





--------------------------------------------------------------------------------





14.17    Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the Patriot Act, Agent and Lenders are required to obtain, verify
and record information that identifies each Borrower, including its legal name,
address, tax ID number and other information that will allow Agent and Lenders
to identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor and may require information
regarding Borrowers’ management and owners, such as legal name, address, social
security number and date of birth. Borrowers shall, promptly upon request,
provide all documentation and other information as Agent, Issuing Bank or any
Lender may request from time to time for purposes of complying with any “know
your customer,” anti-money laundering rules and regulations, or other
requirements of Applicable Law, including the Patriot Act and Beneficial
Ownership Regulation.
14.18    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
14.19    Agreement Regarding any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any hedging
agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)As used in this Section 14.19, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


84





--------------------------------------------------------------------------------





“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Remainder of page intentionally left blank; signatures begin on following page]






85





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
BORROWERS:
CALIX, INC., a Delaware corporation


By: /s/ Cory Sindelar    
Name: Cory Sindelar______________________
Title: Chief Financial Officer    




Address:
2777 Orchard Parkway    
San Jose, California 95134    
    
Attention: Cory Sindelar    


LOAN AND SECURITY AGREEMENT
(CALIX)
SIGNATURE PAGE

--------------------------------------------------------------------------------







AGENT AND LENDERS:
BANK OF AMERICA, N.A.,
as Agent and Lender
By: /s/ Brett German    
Name: Brett German______________________
Title: Senior Vice President    




Address:
Bank of America, N.A.    
ORI-129-10-01    
121 SW Morrison St, Floor 17    
Portland, OR 97204    
Attention: Asset Based Portfolio Specialist
-- Calix, Inc.    
Telecopy:     








LOAN AND SECURITY AGREEMENT
(CALIX)
SIGNATURE PAGE

--------------------------------------------------------------------------------






Omitted Attachments


Certain exhibits and schedules listed on page iv of this Agreement have been
omitted pursuant to Item 601(a)(5) of Regulation S-K. Calix will furnish copies
of such omitted exhibits and schedules to the Securities and Exchange Commission
or its staff upon request.











--------------------------------------------------------------------------------






Schedule 1.1
to
Loan and Security Agreement


COMMITMENTS OF LENDERS


Name of Lender
Amount of Commitment
Bank of America, N.A.
$35,000,000










